Exhibit 10.2
Execution Version



--------------------------------------------------------------------------------





CONTRIBUTION AGREEMENT


by and among

HI-CRUSH PROPPANTS LLC,
HI-CRUSH AUGUSTA ACQUISITION CO. LLC
and

HI-CRUSH PARTNERS LP
dated as of

February 23, 2017



--------------------------------------------------------------------------------














--------------------------------------------------------------------------------


Exhibit 10.2
Execution Version


TABLE OF CONTENTS
 
 
Page


ARTICLE I
DEFINITIONS AND RULES OF CONSTRUCTION
Section 1.1
Definitions
3


Section 1.2
Rules of Construction
10


 
 
 
ARTICLE II
CONTRIBUTION; CLOSING
Section 2.1
The Contribution Transactions
11


Section 2.2
The Closing
11


Section 2.3
Earnout
12


 
 
 
ARTICLE III
REPRESENTATIONS AND WARRANTIES
RELATING TO PROPPANTS
Section 3.1
Organization
14


Section 3.2
Authorization; Enforceability
14


Section 3.3
No Conflict
14


Section 3.4
Proppants Brokers’ Fees
15


Section 3.5
Proppants Credit Agreement
15


Section 3.6
Investment Intent
15


 
 
 
ARTICLE IV
REPRESENTATIONS AND WARRANTIES
RELATING TO THE CONTRIBUTED ENTITIES
Section 4.1
Organization
16


Section 4.2
Capitalization
16


Section 4.3
Subsidiaries
17


Section 4.4
Financial Statements; Records; Undisclosed Liabilities
17


Section 4.5
Absence of Certain Changes
17


Section 4.6
Contracts
18


Section 4.7
Litigation
19


Section 4.8
Taxes
19


Section 4.9
Environmental Matters
20


Section 4.10
Legal Compliance; Permits
20


Section 4.11
Employees
20


Section 4.12
Reserve Engineer
20


Section 4.13
Title to Properties and Related Matters
21


Section 4.14
Insurance
22


Section 4.15
Brokers’ Fees
22





i



--------------------------------------------------------------------------------

Exhibit 10.2
Execution Version


 
 
Page


ARTICLE V
REPRESENTATIONS AND WARRANTIES RELATING TO ACQUISITION CO.
Section 5.1
Organization of the Acquisition Co.
23


Section 5.2
Authorization; Enforceability
23


Section 5.3
No Conflict
23


Section 5.4
Litigation
24


Section 5.5
Acquisition Co.
24


 
 
 
ARTICLE VI
REPRESENTATIONS AND WARRANTIES RELATING TO THE PARTNERSHIP
Section 6.1
Organization of the Partnership
24


Section 6.2
Authorization; Enforceability
24


Section 6.3
No Conflict
25


Section 6.4
Litigation
25


Section 6.5
Partnership Brokers’ Fees
25


 
 
 
ARTICLE VII
COVENANTS
Section 7.1
Conduct of Business
25


Section 7.2
Third Party Approvals
26


Section 7.3
Financing
27


 
 
 
ARTICLE VIII
TAX MATTERS
Section 8.1
Tax Returns
27


Section 8.2
Transfer Taxes
28


Section 8.3
Tax Indemnity
28


Section 8.4
Scope
29


 
 
 
ARTICLE IX
CONDITIONS TO OBLIGATIONS
Section 9.1
Conditions to the Obligations of Proppants
29


Section 9.2
Conditions to Obligations of Acquisition Co. and the Partnership
30


 
 
 
ARTICLE X
INDEMNIFICATION
Section 10.1
Survival
31


Section 10.2
Indemnification
31


Section 10.3
Indemnification Procedures
32


Section 10.4
Additional Agreements Regarding Indemnification
34


Section 10.5
Waiver of Other Representations
36


Section 10.6
Consideration Adjustment
36





ii



--------------------------------------------------------------------------------

Exhibit 10.2
Execution Version


 
 
Page


Section 10.7
Exclusive Remedy
36


 
 
 
ARTICLE XI
TERMINATION
Section 11.1
Termination
37


Section 11.2
Effect of Termination
37


 
 
 
ARTICLE XII
MISCELLANEOUS
Section 12.1
Notices
37


Section 12.2
Assignment
38


Section 12.3
Rights of Third Parties
38


Section 12.4
Expense
38


Section 12.5
Counterparts
38


Section 12.6
Entire Agreement
39


Section 12.7
Disclosure Schedule
39


Section 12.8
Amendments
39


Section 12.9
Publicity
39


Section 12.10
Severability
39


Section 12.11
Governing Law; Jurisdiction
39









iii



--------------------------------------------------------------------------------

Exhibit 10.2
Execution Version




Disclosure Schedule
Schedule 1.1(ii)    -    Proppants Knowledge
Schedule 1.1(iii)    -    Partnership Knowledge
Schedule 1.1(iv)    -    Permitted Liens
Schedule 3.3        -    Proppants Approvals
Schedule 3.4        -    Proppants Brokers’ Fees
Schedule 4.2(c)    -    Capitalization
Schedule 4.4(a)    -    Financial Statements
Schedule 4.4(b)    -    Undisclosed Liabilities
Schedule 4.5        -    Absence of Certain Changes
Schedule 4.6(c)    -    Enforceability of Material Contracts; No Defaults
Schedule 4.7        -    Litigation
Schedule 4.8        -    Taxes
Schedule 4.9        -    Environmental Matters
Schedule 4.13(a)(i)    -    Owned Real Property
Schedule 4.13(a)(ii)    -    Leased Real Property
Schedule 4.14        -    Insurance
Schedule 5.3        -    Acquisition Co. Approvals
Schedule 5.5        -    Acquisition Co. Brokers’ Fees
Schedule 6.3        -    Partnership Approvals
Schedule 6.5        -    Partnership Brokers’ Fees
Schedule 7.1        -    Conduct of Business








iv



--------------------------------------------------------------------------------


 


CONTRIBUTION AGREEMENT
THIS CONTRIBUTION AGREEMENT, dated as of February 23, 2017 (this “Agreement”),
is entered into by and among Hi-Crush Proppants LLC, a limited liability company
organized under the Laws of the State of Delaware (“Proppants”), Hi-Crush
Augusta Acquisition Co. LLC, a limited liability company organized under the
Laws of the State of Delaware (“Acquisition Co.”), and Hi-Crush Partners LP, a
limited partnership organized under the Laws of the State of Delaware (the
“Partnership”).
RECITALS
WHEREAS, Proppants is the sole member of Hi-Crush GP LLC, a limited liability
company organized under the Laws of the State of Delaware (the “General
Partner”) and the general partner of the Partnership, which owns a non-economic
general partner interest in the Partnership;
WHEREAS, the Partnership is the sole member of Acquisition Co.;
WHEREAS, Proppants owns (i) all of the issued and outstanding Whitehall
Membership Interests (as defined below); (ii) all of the issued and outstanding
PDQ Membership Interests (as defined below); and (iii) the 2% Augusta Interest
(as defined below);
WHEREAS, Proppants, Acquisition Co. and the Partnership desire for Proppants to
contribute to Acquisition Co. all of the outstanding Whitehall Membership
Interests, PDQ Membership Interests and 2% Augusta Interest (the “Contributed
Interests”) and, in exchange Acquisition Co. will pay to Proppants cash in an
amount equal to $140.0 million (the “Consideration” and such transaction, the
“Contribution Transactions”);
WHEREAS, pursuant to the Amended and Restated Credit Agreement (as amended
hereto, the “Proppants Credit Agreement”), dated as of December 20, 2013, as
amended, by and among Proppants, Amegy Bank National Association, as
Administrative Agent, Issuing Lender and Swing Line Lender, and the Lenders
named therein, Whitehall (as defined below) and PDQ (as defined below) have
previously agreed to guarantee the Indebtedness (as defined below) of Proppants;
WHEREAS, immediately prior to the Closing, the parties to the Proppants Credit
Agreement intend to amend the Proppants Credit Agreement to remove Whitehall and
PDQ as guarantors of the Proppants Credit Agreement (the “Proppants Credit
Agreement Amendment”) and to release Whitehall and PDQ from all responsibility
for the repayment of any existing or future Indebtedness of Proppants under the
Proppants Credit Agreement; and
WHEREAS, the Conflicts Committee (as defined below) has (i) received an opinion
of Evercore Group L.L.C., the financial advisor to the Conflicts Committee, that
(a) the Consideration paid by Acquisition Co. in exchange for the Contributed
Interests is fair to the Partnership and its unaffiliated common unitholders
from a financial point of view, (ii) found this Agreement and the






2







--------------------------------------------------------------------------------

 


transactions contemplated hereby, including the Contribution Transactions, to be
in the best interest of the Partnership and (iii) approved this Agreement and
the transactions contemplated hereby.
NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein and other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the Parties (as defined below) agree as follows:
ARTICLE I    
DEFINITIONS AND RULES OF CONSTRUCTION
Section 1.1    Definitions. As used herein, the following capitalized terms
shall have the following meanings:
“2% Augusta Interest” means the 2% interest in the issued and outstanding
membership interests of Augusta (as defined herein).
“Accountant” has the meaning provided such term in Section 2.3(c).
“Accredited Investor” has the meaning set forth in Regulation D promulgated
under the Securities Act.
“Acquisition Co.” has the meaning provided such term in the preamble to this
Agreement.
“Acquisition Co. Approvals” has the meaning provided such term in Section 5.3
“Acquisition Co. Fundamental Representations and Warranties” has the meaning
provided such term in Section 5.1, Section 5.2, Section 5.3 and Section 5.5.
“Affiliate” has the meaning provided such term in the Partnership Agreement.
“Agreement” has the meaning provided such term in the preamble to this
Agreement.
“Augusta” means Hi-Crush Augusta LLC, a Delaware limited liability company.
“Augusta LLC Agreement” means the Second Amended and Restated Limited Liability
Company Agreement of Hi-Crush Augusta LLC dated as of April 28, 2014.
“Balance Sheet Date” means December 31, 2016.
“Basket” has the meaning provided such term in Section 10.4(b).
“Business” means the operations and business conducted by each of Whitehall, PDQ
and Augusta, as applicable.
“Business Day” means any day that is not a Saturday, Sunday or legal holiday in
the State of Texas or a federal holiday in the United States.






3







--------------------------------------------------------------------------------

 


“Cap” has the meaning provided such term in Section 10.4(d).
“Claim Notice” has the meaning provided such term in Section 10.3(a).
“Closing” has the meaning provided such term in Section 2.2(a).
“Closing Date” has the meaning provided such term in Section 2.2(a).
“Code” means the Internal Revenue Code of 1986, as amended.
“Commission” means the United States Securities and Exchange Commission.
“Common Units” has the meaning provided such term in the Partnership Agreement.
“Conflicts Committee” has the meaning provided such term in the Partnership
Agreement.
“Consideration” has the meaning provided such term in the recitals to this
Agreement.
“Contract” means any legally binding agreement, commitment, lease, license or
contract.
“Contributed Entities” means Whitehall, PDQ and Augusta.
“Contributed Entities LLC Agreements” means the Whitehall LLC Agreement, the PDQ
LLC Agreement and the Augusta LLC Agreement.
“Contributed Interests” has the meaning provided such term in the recitals to
this Agreement.
“Contribution Transactions” has the meaning provided such term in the recitals
to this Agreement.
“Cross Receipt” means a cross receipt acknowledging the receipt by the Parties
of the documents and deliverables required to be delivered pursuant to
Section 2.2(b), Section 2.2(c) and Section 2.2(d).
“Disclosure Schedule” means the schedules attached hereto.
“Dispute Resolution Period” has the meaning provided such term in Section
2.3(b).
“Dollars” and “$” mean the lawful currency of the United States.
“Earnout Period” has the meaning provided such term in Section 2.3(c).
“Effective Time” has the meaning provided such term in Section 2.2(a).
“Environmental Law” means any Law relating to the environment, natural
resources, human health and safety, or the protection thereof, including the
Comprehensive Environmental Response, Compensation and Liability Act, 42 U.S.C.
§ 9601 et seq., the Hazardous Materials Transportation




4







--------------------------------------------------------------------------------

 


Act, 49 U.S.C. § 5101 et seq., the Resource Conservation and Recovery Act, 42
U.S.C. § 6901 et seq., the Clean Water Act, 33 U.S.C. § 1251 et seq., the Clean
Air Act, 42 U.S.C. § 7401 et seq., the Toxic Substances Control Act, 15 U.S.C. §
2601 et seq., the Federal Insecticide, Fungicide, and Rodenticide Act, 7 U.S.C.
§ 136 et seq., the Oil Pollution Act of 1990, 33 U.S.C. § 2701 et seq., the Safe
Drinking Water Act, 42 U.S.C. § 300f et seq., and any Law relating to the
prevention of pollution, remediation of contamination or the restoration of
environmental quality, and all analogous state or local statutes, and the
regulations promulgated pursuant thereto.
“ERISA” means the Employee Retirement Income Security Act of 1974.
“Exchange Act” means the Securities Exchange Act of 1934 and the rules and
regulations of the Commission promulgated thereunder.
“Financial Statements” has the meaning provided such term in Section 4.4(a).
“GAAP” means generally accepted accounting principles of the United States,
consistently applied.
“General Partner” has the meaning provided such term in the recitals to this
Agreement.
“Governmental Authority” means any federal, state, municipal, county, local or
similar governmental authority, regulatory or administrative agency, court or
arbitral body.
“Hazardous Substance(s)” means each substance defined, designated or classified
as a hazardous waste, hazardous substance, hazardous material, solid waste,
pollutant, contaminant or toxic substance under any Environmental Law and any
petroleum or petroleum products that have been Released into the environment.
“Incentive Distribution Rights” has the meaning provided such term in the
Partnership Agreement.
“Indebtedness” means with respect to any Person, at any date, without
duplication, (a) all obligations of such Person for borrowed money (including
intercompany obligations), including all principal, interest, premiums, fees,
expenses, overdrafts and penalties with respect thereto, (b) all obligations of
such Person evidenced by bonds, debentures, notes or other similar instruments,
(c) all obligations of such Person to pay the deferred purchase price of
property, except trade payables incurred in the ordinary course of business, (d)
all obligations of such Person to reimburse any bank or other Person in respect
of amounts paid under a letter of credit or similar instrument, (e) all
capitalized lease obligations of such Person, and (f) all indebtedness of any
other Person of the type referred to in clauses (a) to (e) above directly or
indirectly guaranteed by such Person or secured by any assets of such Person,
whether or not such indebtedness has been assumed by such Person.
“Indemnified Party” has the meaning provided such term in Section 10.3(a).
“Indemnifying Party” has the meaning provided such term in Section 10.3(a).






5







--------------------------------------------------------------------------------

 


“Indemnified Tax Claim” has the meaning provided such term in Section 8.3(b).
“Intellectual Property” means intellectual property rights, statutory or common
law, worldwide, including (a) trademarks, service marks, trade dress, slogans,
logos and all goodwill associated therewith, and any applications or
registrations for any of the foregoing, (b) copyrights and any applications or
registrations for any of the foregoing, and (c) patents, all confidential
know-how, trade secrets and similar proprietary rights in confidential
inventions, discoveries, improvements, processes, techniques, devices, methods,
patterns, formulae and specifications.
“Knowledge” as to Acquisition Co. means the actual knowledge of the Persons
listed on Schedule 1.1(i); as to Proppants means the actual knowledge of those
Persons listed on Schedule 1.1(ii); and as to the Partnership means the actual
knowledge of those Persons listed on Schedule 1.1(iii).
“Law” means any applicable law, rule, regulation, ordinance, order, judgment or
decree of a Governmental Authority.
“Leased Real Property” has the meaning provided such term in Section 4.13(a).
“Lien” means, with respect to any property or asset, any mortgage, pledge,
charge, security interest or other encumbrance of any kind in respect of such
property or asset.
“Losses” means all actual liabilities, losses, damages, fines, penalties,
judgments, settlements, awards, costs and expenses (including reasonable fees
and expenses of counsel); provided, however, that (a) Losses shall not include
any special, punitive, exemplary, incidental, consequential or indirect damages
nor shall Losses include lost profits, lost opportunities or other speculative
damages, except that this clause (a) shall not apply to the extent a Party is
required to pay such damages to a third party in connection with a matter for
which such Party is entitled to indemnification under ARTICLE X and (b) the
amount of any Loss shall be reduced by (i) any insurance proceeds actually
recovered with respect to such Loss, (ii) any Tax Benefits with respect to such
Loss, and (iii) indemnification or reimbursement payments actually recovered
from third parties with respect to such Loss.
“Material Adverse Effect” with respect to any Person, means, any circumstance,
change or effect that, individually or in the aggregate, (a) is or would
reasonably be expected to be materially adverse to the business, operations or
financial condition of such Person and its Subsidiaries, taken as a whole, or
(b) materially impedes or would reasonably be expected to impede the ability of
the Parties to complete the transactions contemplated herein, but shall exclude
any circumstance, change or effect resulting or arising from:
(i)    any change in general economic conditions in the industries or markets in
which such Person and its Subsidiaries operate;
(ii)    seasonal reductions in revenues or earnings of such Person and its
Subsidiaries, taken as a whole, substantially consistent with the historical
results of such businesses;




6







--------------------------------------------------------------------------------

 


(iii)    national or international political conditions, including any
engagement in hostilities, whether or not pursuant to the declaration of a
national emergency or war, or the occurrence of any military or terrorist
attack;
(iv)    changes in Law or GAAP; or
(v)    the entry into or announcement of this Agreement, actions contemplated by
this Agreement or the consummation of the transactions contemplated hereby.
Notwithstanding the foregoing, clauses (i), (iii) and (iv) shall not apply in
the event of a materially disproportionate effect on such Person as compared to
other entities in the industry or markets in which such Person and its
Subsidiaries operate.
“Material Contracts” has the meaning provided such term in Section 4.6(a).
“Objection Notice” has the meaning provided such term in Section 2.3(b).
“Organizational Documents” means any charter, certificate of incorporation,
certificate of formation, articles of association, bylaws, partnership
agreement, operating agreement or similar formation or governing documents and
instruments.
“Owned Real Property” has the meaning provided such term in Section 4.13(a).
“Parties” means Proppants, Acquisition Co. and the Partnership.
“Partnership” has the meaning provided such term in the preamble to this
Agreement.
“Partnership Adjusted EBITDA” means net income plus depreciation, depletion and
amortization, taxes and interest expense, net of interest income, of the
Partnership on a consolidated basis, adjusted for any non-cash impairments of
long-lived assets and excluding any such items of income and expense associated
with (1) acquisitions by the Partnership and its subsidiaries after January 1,
2017 (other than the acquisitions contemplated by this Agreement) (collectively,
“After-Acquired Assets”) and (2) activity attributable to such After-Acquired
Assets associated with the Partnership’s PropStream™ integrated delivery
solution, PropBeast™ proprietary conveyor system and PropX investment. 
Partnership Adjusted EBITDA shall be calculated using the Partnership’s audited
financial statements with respect to a fiscal year and such calculation shall
otherwise be in accordance with the Partnership’s practices for calculating
Partnership Adjusted EBITDA as of the date of this Agreement.
“Partnership Adjusted EBITDA Notice” has the meaning provided such term in
Section 2.3(a).
“Partnership Agreement” means the Second Amended and Restated Agreement of
Limited Partnership of the Partnership, dated as of January 31, 2013, as the
same may be amended, supplemented, modified or restated
“Partnership Approvals” has the meaning provided such term in Section 6.3.




7







--------------------------------------------------------------------------------

 


“Partnership Fundamental Representations and Warranties” means the
representations and warranties contained in Section 6.1, Section 6.2,
Section 6.3 and Section 6.5.
“Partnership Indemnified Parties” has the meaning provided such term in Section 
10.2(a).
“Permits” means authorizations, licenses, permits or certificates issued by
Governmental Authorities; provided, however, right-of-way agreements and similar
rights and approvals are not included in the definition of Permits.
“Permitted Liens” means (a) Liens for Taxes not yet delinquent or being
contested in good faith by appropriate proceedings, (b) statutory Liens
(including materialmen’s, warehousemen’s, mechanic’s, repairmen’s, landlord’s,
and other similar Liens) arising in the ordinary course of business securing
payments not yet delinquent or being contested in good faith by appropriate
proceedings, (c) the rights of lessors and lessees under leases, and the rights
of third parties under any agreement, in each case executed in the ordinary
course of business and that do not materially and adversely affect the ability
of each of the Contributed Entities to conduct its Business as currently
conducted, (d) the rights of licensors and licensees under licenses executed in
the ordinary course of business and that do not materially and adversely affect
the ability of each of the Contributed Entities to conduct its Business as
currently conducted, (e) restrictive covenants, easements and defects,
imperfections or irregularities of title or Liens, if any, of a nature that do
not materially and adversely affect the assets or properties subject thereto,
(f) preferential purchase rights and other similar arrangements with respect to
which consents or waivers are obtained for this transaction or as to which the
time for asserting such rights has expired at the Closing Date without an
exercise of such rights, (g) restrictions on transfer with respect to which
consents or waivers are obtained for this transaction, (h) Liens granted in the
ordinary course of business which do not secure the payment of Indebtedness and
which do not materially and adversely affect the ability of each of the
Contributed Entities to conduct its Business as currently conducted, (i) Liens
listed in Schedule 1.1(iii), and (j) Liens created by the Partnership or its
successors and assigns.
“Person” means any individual, firm, corporation, partnership, limited liability
company, incorporated or unincorporated association, joint venture, joint stock
company, Governmental Authority or other entity of any kind.
“PDQ” means PDQ Properties LLC, a Wisconsin limited liability company.
“PDQ LLC Agreement” means the Limited Liability Company Agreement of PDQ, dated
as of March 12, 2015.
“PDQ Membership Interests” has the meaning provided to the term “Membership
Interest” in the PDQ LLC Agreement.
“Proceeding” means any proceeding, action, claim, suit, investigation or inquiry
by or before any arbitrator or Governmental Entity.
“Proppants” has the meaning provided such term in the preamble to this
Agreement.




8







--------------------------------------------------------------------------------

 


“Proppants Approvals” has the meaning provided such term in Section 3.3.
“Proppants Credit Agreement” has the meaning provided such term in the recitals
to this Agreement.
“Proppants Credit Agreement Amendment” has the meaning provided such term in the
recitals to this Agreement.
“Proppants Fundamental Representations and Warranties” means the representations
and warranties contained in ARTICLE III, Section 4.1, Section 4.2, Section 4.9
and Section 4.13.
“Proppants Indemnified Parties” has the meaning provided such term in
Section 10.2(b).
“Real Property” has the meaning provided such term in Section 4.13(a).
“Real Property Lease” has the meaning provided such term in Section 4.13(a).
“Release” means any depositing, spilling, leaking, pumping, pouring, placing,
emitting, discarding, abandoning, emptying, discharging, migrating, injecting,
escaping, leaching, dumping, or disposing of, without limitation, Hazardous
Substances, into the environment.
“Representatives” means, as to any Person, its officers, directors, employees,
counsel, accountants, financial advisers and consultants.
“Sand Reserve Information” means all information related to the sand reserves of
Whitehall included in the reserve reports of John T. Boyd Company, dated
February 6, 2017.
“Securities Act” means the Securities Act of 1933 and the rules and regulations
of the Commission promulgated thereunder.
“Subsidiary” has the meaning provided such term in the Partnership Agreement.
“Tax” means all taxes, assessments, duties, levies, imposts or other similar
charges imposed by a Governmental Authority, including all income, franchise,
profits, capital gains, capital stock, transfer, gross receipts, sales, use,
transfer, service, occupation, ad valorem, property, excise, severance, windfall
profits, premium, stamp, license, payroll, employment, social security,
unemployment, disability, environmental (including taxes under Code
Section 59A), alternative minimum, add-on, value-added, backup withholding and
other taxes, assessments, duties, levies, imposts or other similar charges of
any kind whatsoever (whether payable directly or by withholding and whether or
not requiring the filing of a Tax Return), and all estimated taxes, deficiency
assessments, additions to tax, additional amounts imposed by any Governmental
Authority, penalties and interest.
“Tax Authority” means any Governmental Authority having jurisdiction over the
assessment, determination, collection or imposition of any Tax.
“Tax Benefit” means, with respect to a Loss, an amount by which the Tax
liability of a Person (or group of Persons filing a Tax Return that includes
such Person) is reduced as a result of


9







--------------------------------------------------------------------------------

 


such Loss or the amount of any Tax refund or Tax credit that is generated
(including, by deduction, loss, credit or otherwise) as a result of such Loss,
and any related interest received from any relevant Tax Authority; provided,
however, in each case, only the reasonable present value of any Tax Benefit
shall be considered with respect to a Loss.
“Tax Indemnified Party” has the meaning provided such term in Section 8.3(b).
“Tax Indemnifying Party” has the meaning provided such term in Section 8.3(b).
“Tax Proceeding” has the meaning provided such term in Section 8.1(b).
“Tax Return” means any report, return, election, document, estimated Tax filing,
declaration or other filing provided to any Tax Authority, including any
amendments thereto.
“Third Party Claim” has the meaning provided such term in Section 10.3(a).
“Transaction Documents” means this Agreement, the Proppants Credit Agreement
Amendment and such other agreements, documents or instruments as are reasonably
required to be delivered by Proppants, the General Partner or the Partnership at
or prior to the Closing Date pursuant to this Agreement or otherwise reasonably
required in or contemplated in connection herewith.
“United States” or “U.S.” means United States of America.
“Whitehall” means Hi-Crush Whitehall LLC, a limited liability company organized
under the Laws of the State of Delaware.
“Whitehall LLC Agreement” means the Amended and Restated Limited Liability
Company Agreement of Whitehall, dated as of August 2, 2012.
“Whitehall Membership Interests” has the meaning provided to the term
“Membership Interest” in the Whitehall LLC Agreement.
Section 1.2    Rules of Construction.
(a)    All article, section and schedule references used in this Agreement are
to articles, sections and schedules to this Agreement unless otherwise
specified. The schedules attached to this Agreement constitute a part of this
Agreement and are incorporated herein for all purposes.
(b)    If a term is defined as one part of speech (such as a noun), it shall
have a corresponding meaning when used as another part of speech (such as a
verb). Terms defined in the singular have the corresponding meanings in the
plural, and vice versa. Unless the context of this Agreement clearly requires
otherwise, words importing the masculine gender shall include the feminine and
neutral genders and vice versa. The term “includes” or “including” shall mean
“including without limitation.” The words “hereof,” “hereto,” “hereby,”
“herein,” “hereunder” and words of similar import, when used in this Agreement,
shall refer to this Agreement as a whole and not to any particular section or
article in which such words appear.




10







--------------------------------------------------------------------------------

 


(c)    The Parties acknowledge that each Party and its attorney have reviewed
this Agreement and that any rule of construction to the effect that any
ambiguities are to be resolved against the drafting Party, or any similar rule
operating against the drafter of an agreement, shall not be applicable to the
construction or interpretation of this Agreement.
(d)    The captions in this Agreement are for convenience only and shall not be
considered a part of or affect the construction or interpretation of any
provision of this Agreement.
(e)    All references to currency herein shall be to, and all payments required
hereunder shall be paid in, Dollars.
(f)    All accounting terms used herein and not expressly defined herein shall
have the meanings given to them under GAAP.
(g)    Any event hereunder requiring the payment of cash or cash equivalents on
a day that is not a Business Day shall be deferred until the next Business Day.
(h)    References to any Law are references to such Law as it may be amended
from time to time, and references to particular provisions of a Law include a
reference to the corresponding provisions of any succeeding Law.
ARTICLE II    
CONTRIBUTION; CLOSING
Section 2.1    The Contribution Transactions. At the Closing, upon the terms and
subject to the conditions set forth in this Agreement, Proppants shall
contribute to Acquisition Co., and Acquisition Co. shall accept from Proppants,
the Contributed Interests, free and clear of any Liens other than transfer
restrictions imposed thereon by securities Laws or the Contributed Entities LLC
Agreements, and in exchange for the contribution of the Contributed Interests by
Proppants, Acquisition Co. shall pay Proppants the Consideration.
Section 2.2    The Closing.
(a)    The closing of the transactions contemplated by this Agreement
(the “Closing”) shall take place at the offices of Vinson & Elkins L.L.P., 1001
Fannin, Suite 2500, Houston, Texas 77002, commencing at 10:00 a.m. (Houston,
Texas time) on the third (3rd) Business Day following the date on which all
conditions to the obligations of the Parties to consummate the transactions
contemplated hereby have been satisfied or waived (other than conditions that
will be satisfied by actions the Parties shall take at the Closing itself), or
such other date as the Parties may mutually determine (the “Closing Date”);
provided, however, the Closing shall be deemed to have been consummated at 11:59
p.m. (Houston, Texas time) on the Closing Date (the “Effective Time”).
(b)    At the Closing, Proppants will deliver the following documents and
deliverables:




11







--------------------------------------------------------------------------------

 


(i)    an assignment effecting the transfer to Acquisition Co. of ownership of
all of the Contributed Interests and such other documentation as is reasonably
required to transfer the Contributed Interests to Acquisition Co.;
(ii)    a certification in the form prescribed by Treasury Regulation
Section 1.1445-2(b)(2) to the effect that Proppants is not a foreign person;
(iii)    a counterpart of the Cross Receipt, duly executed by Proppants;
(iv)    the certificates contemplated by Section 9.1(d) and Section 9.2(d); and
(v)    documents necessary to release Whitehall and PDQ from their obligations
as guarantors under the Proppants Credit Agreement, including, among others, (i)
the Proppants Credit Agreement Amendment and (ii) a release agreement; and
(vi)    such other certificates, instruments of conveyance and documents as may
be reasonably requested by a Party and agreed to by Proppants prior to the
Closing Date to carry out the intent and purposes of this Agreement.
(c)    At the Closing, Acquisition Co. will deliver the following documents and
deliverables:
(i)    the Consideration by wire transfer of immediately available U.S. federal
funds to an account specified by Proppants;
(ii)    a counterpart of the Cross Receipt, duly executed by Acquisition Co.;
(iii)    the certificate contemplated by Section 9.1(d); and
(iv)    such other certificates, instruments of conveyance and documents as may
be reasonably requested by a Party and agreed to by the Partnership prior to the
Closing Date to carry out the intent and purposes of this Agreement.
(d)    At the Closing, the Partnership will deliver the following documents and
deliverables:
(i)    a counterpart of the Cross Receipt, duly executed by the Partnership; and
(ii)    the certificate contemplated by Section 9.1(d); and
(iii)    such other certificates, instruments of conveyance and documents as may
be reasonably requested by a Party and agreed to by Acquisition Co. prior to the
Closing Date to carry out the intent and purposes of this Agreement.
Section 2.3    Earnout.




12







--------------------------------------------------------------------------------

 


(a)    For each of the fiscal years ending December 31, 2017 and December 31,
2018 (each such fiscal year, an “Earnout Period”), the Partnership shall prepare
and deliver to Proppants, within 90 days after the end of each such fiscal year,
a written notice specifying the calculation of Partnership Adjusted EBITDA for
such fiscal year (the “Partnership Adjusted EBITDA Notice”). If Partnership
Adjusted EBITDA for an Earnout Period is (i) less than 85% of the amount set
forth on Schedule A for such Earnout Period, then Acquisition Co. shall have no
obligation to pay Proppants any additional amount with respect to such Earnout
Period, (ii) 85% or more, but less than the amount set forth on Schedule A for
such Earnout Period, then Acquisition Co. shall pay Proppants an additional
$10.0 million with respect to the Contribution Transactions in respect of such
Earnout Period, or (iii) equal to or in excess of the amount set forth on
Schedule A for such Earnout Period, then Acquisition Co. shall pay Proppants
$20.0 million with respect to the Contribution Transactions in respect of such
Earnout Period. In addition, if total Partnership Adjusted EBITDA for both of
the fiscal years ending December 31, 2017 and December 31, 2018, in the
aggregate, equals or exceeds the combined amount set forth on Schedule A for
both such fiscal years, then Acquisition Co. shall pay Proppants an additional
$25.0 million with respect to the Contribution Transactions in respect of such
two fiscal year period. All payments hereunder shall be made in cash or in
Common Units, at the election of the Partnership, within 30 days after the final
determination of Partnership Adjusted EBITDA with respect to the applicable
period as set forth in this Section 2.3. For the avoidance of doubt, the
aggregate amount of additional payments under this Section 2.3 with respect to
all periods shall not exceed $65.0 million. If the Partnership sells all or
substantially all of its assets to a third party, or if a third party acquires
all of the outstanding Common Units of the Partnership, then the financial
metrics set forth in this Section 2.3 shall be deemed to have been satisfied at
the maximum amount provided herein and Proppants shall be entitled to receive a
payment (in cash or in Common Units, at the election of the Partnership) equal
to $65.0 million less the sum of all previous payments to Proppants under this
Section 2.3.
(b)    If Proppants objects to the calculation of Partnership Adjusted EBITDA
with respect to an Earnout Period as set forth in the Partnership Adjusted
EBITDA Notice, then Proppants shall provide the Partnership with written notice
of same (which notice shall contain a reasonably detailed explanation of the
basis for such objection) (such notice, an “Objection Notice”) within 30 days
after the receipt of the Partnership Adjusted EBITDA Notice. If Proppants fails
to object to the calculation of Partnership Adjusted EBITDA with respect to an
Earnout Period as set forth in the Partnership Adjusted EBITDA Notice within
such 30 days period, then Proppants shall be deemed to have agreed with and
accepted the Partnership’s calculation of Partnership Adjusted EBITDA with
respect to such Earnout Period for all purposes of this Agreement. If Proppants
timely provides an Objection Notice as contemplated by this Section 2.3(b),
then, for a period of 30 days after the Partnership’s receipt of such Objection
Notice (the “Dispute Resolution Period”), the Partnership shall (i) provide
Proppants with reasonable access to the books, records (including work papers,
schedules, memoranda and other documents), supporting data, facilities and
employees of the Partnership for purposes of evaluating the calculation of
Partnership Adjusted EBITDA and (ii) reasonably cooperate with Proppants and its
representatives in connection with such review, including providing on a timely
basis all other information reasonably necessary or useful in connection with
the review of the calculation of Partnership Adjusted EBITDA.






13







--------------------------------------------------------------------------------

 


(c)    If Proppants provides an Objection Notice in accordance with Section
2.3(b) and the Partnership and Proppants cannot agree on the calculation of
Partnership Adjusted EBITDA during the Dispute Resolution Period, then the
Partnership and Proppants will submit their respective calculations of the items
in dispute (including any adjustments the parties wish to make as a result of
negotiations up to the date of such submission) to an accounting firm of
national standing agreed to by the Partnership and Proppants (the “Accountant”).
The Accountant will review each party’s calculations, and with respect to each
disputed item, make a selection as to which of the disputed items presented to
it is, in the aggregate, more accurate (selecting one of such items without
interpolation or adjustment). The decision of the Accountant will be made within
20 days after being engaged, or as soon thereafter as reasonably practicable,
and will be final and binding on the parties hereto. The costs and expenses of
the Accountant will be split evenly by the Partnership and Proppants. Each of
the Partnership and Proppants will make available to the Accountant all
reasonably relevant books and records relating to the calculations submitted and
all other information reasonably requested by the Accountant for purposes of
evaluating the calculation of Partnership Adjusted EBITDA.
(d)    The Conflicts Committee shall review and approve the calculation of
Partnership Adjusted EBITDA as determined under this Section 2.3.
ARTICLE III
REPRESENTATIONS AND WARRANTIES
RELATING TO PROPPANTS
Except as disclosed in the Disclosure Schedule, Proppants hereby represents and
warrants as follows:
Section 3.1    Organization. It is a limited liability company duly organized,
validly existing and in good standing under the Laws of the State of Delaware.
Section 3.2    Authorization; Enforceability. It has all requisite limited
liability company power and authority to execute and deliver this Agreement and
the other Transaction Documents to which it is or will be a party and to perform
all obligations to be performed by it hereunder and thereunder. The execution
and delivery of this Agreement and the other Transaction Documents to which it
is or will be a party and the consummation of the transactions contemplated
hereby and thereby have been duly and validly authorized and approved by all
requisite limited liability company action, on its part, and no other limited
liability company proceeding on its part is necessary to authorize this
Agreement, the other Transaction Documents to which it is or will be a party, or
the transactions contemplated hereby and thereby. This Agreement has been and
the other Transaction Documents to which it is or will be a party at the Closing
will be duly and validly executed and delivered by it, and this Agreement
constitutes and the other Transaction Documents to which it is or will be a
party at the Closing will constitute the valid and binding obligations of it,
enforceable against it in accordance with their terms, subject to applicable
bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium and
similar Laws affecting creditors’ rights generally and subject, as to
enforceability, to general principles of equity.




14







--------------------------------------------------------------------------------

 


Section 3.3    No Conflict. The execution and delivery of this Agreement and the
other Transaction Documents to which it is or will be a party by it and the
consummation of the transactions contemplated hereby and thereby by it (assuming
all required filings, consents, approvals, authorizations and notices set forth
in Schedule 3.3 (collectively, the “Proppants Approvals”) have been made, given
or obtained) do not and shall not:
(a)    violate any Law applicable to Proppants or any filing with, consent,
approval or authorization of, or notice to, any Governmental Authority;
(b)    violate the Organizational Documents of Proppants; or
(c)    (i) breach any Contract to which Proppants is a party, (ii) result in the
termination of any such Contract, (iii) result in the creation of any Lien upon
any of the Contributed Interests or (iv) constitute an event which, after notice
or lapse of time or both, would result in any such breach, termination or
creation of a Lien upon any of the Contributed Interests, except, in the case of
clauses (i) and (ii) for such breaches or terminations as would not reasonably
be expected to adversely affect the ability of Proppants to perform its
obligations under this Agreement or any other Transaction Document to which it
is or will be a party.
Section 3.4    Proppants Brokers’ Fees. Except as set forth on Schedule 3.4, no
broker, finder, investment banker or other Person is entitled to any brokerage
fee, finders’ fee or other commission in connection with the transactions
contemplated by this Agreement based upon arrangements made by it or any of its
Affiliates (other than the Partnership and its Subsidiaries).
Section 3.5    Proppants Credit Agreement. Immediately after the Effective Time,
Whitehall and PDQ shall have no responsibility, as a guarantor or otherwise, for
the repayment of any existing or future Indebtedness under the Proppants Credit
Agreement.
Section 3.6    Investment Intent.
(a)    Proppants acknowledges and agrees that the Common Units acquired by
Proppants pursuant to this Agreement will be acquired for investment for
Proppant’s own account, not as a nominee or agent, and not with a view to the
resale or distribution of any part thereof in violation of applicable securities
laws. Proppants is an experienced investor in securities and acknowledges that
it can bear the economic risk of its investment in the Common Units acquired
pursuant to this Agreement and has such knowledge and experience in financial or
business matters that it is capable of evaluating the merits and risks of the
investment in the Common Units.
(b)    Proppants is an Accredited Investor.
(c)    Proppants understands that any Common Units issued hereunder will not be
registered under the Securities Act; Proppants’ further understands that
Proppants must hold any Common Units acquired by it hereunder indefinitely until
such Common Units are registered with the Securities and Exchange Commission and
qualified by state authorities or an exemption from such registration and
qualification requirements is available.




15







--------------------------------------------------------------------------------

 


ARTICLE IV
REPRESENTATIONS AND WARRANTIES
RELATING TO THE CONTRIBUTED ENTITIES
Except as disclosed in the Disclosure Schedule, Proppants hereby represents and
warrants as follows:
Section 4.1    Organization. Whitehall is a limited liability company duly
organized, validly existing and in good standing under the Laws of the State of
Delaware, and has all requisite limited liability company power and authority to
own, operate or lease its properties and assets and to conduct the Business as
it is now being conducted. Whitehall is duly licensed or qualified in each
jurisdiction in which the ownership or operation of its assets or the character
of its activities is such as to require it to be so licensed or qualified,
except where the failure to be so licensed or qualified would not reasonably be
expected to have a Material Adverse Effect with respect to Whitehall. Proppants
has made available to the Parties true copies of all existing Organizational
Documents of Whitehall.
PDQ is a limited liability company duly organized, validly existing and in good
standing under the Laws of the State of Wisconsin, and has all requisite limited
liability power and authority to own, operate or lease its properties and assets
and to conduct the Business as it is now being conducted. PDQ is duly licensed
or qualified in each jurisdiction in which the ownership or operation of its
assets or the character of its activities is such as to require it to be so
licensed or qualified, except where the failure to be so licensed or qualified
would not reasonably be expected to have a Material Adverse Effect with respect
to PDQ. Proppants has made available to the Parties true copies of all existing
Organizational Documents of PDQ.
Section 4.2    Capitalization.
(a)    As of the date of this Agreement, Proppants has good and valid title to,
holds of record and owns all of the outstanding Contributed Interests, free and
clear of any Liens other than transfer restrictions imposed thereon by
securities Law or arising under the Contributed Entities LLC Agreements. As of
the date of this Agreement, there are no outstanding equity interests in
Whitehall and PDQ other than those included in the Contributed Interests. All of
the outstanding membership interests in Whitehall and PDQ are duly authorized,
validly issued and fully paid (to the extent required by the Contributed
Entities LLC Agreements) and nonassessable (except as such nonassessability may
be effected by Section 18-607 of the Delaware LLC Act and Section 183.0607 of
the Wisconsin Code), and were issued free of preemptive rights in compliance
with applicable Laws.
(b)    Upon consummation of the transactions contemplated by this Agreement,
Acquisition Co. will acquire good and valid title to all of the Contributed
Interests, free and clear of any Liens other than transfer restrictions imposed
thereon by securities Laws or arising under the Contributed Entities LLC
Agreements.
(c)    Except as set forth in Schedule 4.2(c), there are no voting agreements,
proxies or other similar agreements or understandings with respect to the
Contributed Interests.




16







--------------------------------------------------------------------------------

 


(d)    There are no outstanding options, warrants, rights or other securities
convertible into or exchangeable or exercisable for limited liability company
interests of a Contributed Entity issued or granted by such Contributed Entity,
any other commitments or agreements to which a Contributed Entity is a party
providing for the issuance by it of additional limited liability company
interests or the repurchase or redemption by it of limited liability company
interests, and there are no agreements of any kind which may obligate a
Contributed Entity to issue, purchase, redeem or otherwise acquire any of its
limited liability company interests, except as are provided in the Contributed
Entities LLC Agreements.
(e)    As of Closing, Proppants shall have converted all amounts due to
Proppants from the Contributed Entities (whether reflected in the Financial
Statements or otherwise) into equity of the Contributed Entities, and no such
amount has otherwise been paid by the Contributed Entities to Proppants since
December 31, 2016.
Section 4.3    Subsidiaries. None of the Contributed Entities own any equity
interests in any Person.
Section 4.4    Financial Statements; Records; Undisclosed Liabilities.
(a)    Schedule 4.4(a) sets forth true, accurate, correct and complete copies of
the balance sheets of Whitehall as of the Balance Sheet Date and December 31,
2016 and December 31, 2015, and the statements of operations, statements of cash
flows and statements of member capital (deficit) for the year ended December 31,
2016, December 31, 2015 and December 31, 2014 (the “Financial Statements”). The
Financial Statements (i) are in all material respects in accordance with the
books and records of Whitehall, (ii) have been prepared in accordance with GAAP,
consistently applied, and (iii) present fairly, in all material respects, the
financial position and the results of operations of Whitehall as of the Balance
Sheet Date.
(b)    Except as disclosed on Schedule 4.4(b), and other than potential
obligations associated with sand supply agreements, none of the Contributed
Entities have any liabilities or obligations (whether known or unknown, whether
absolute or contingent, whether liquidated or unliquidated and whether due or to
become due) reasonably expected to be in excess of $450,000, other than
liabilities or obligations expressly reflected on, or reserved against in, the
Financial Statements.
Section 4.5    Absence of Certain Changes. Except as disclosed on Schedule 4.5,
since the Balance Sheet Date, (a) there has not been any Material Adverse Effect
with respect to a Contributed Entity, (b) there has been no damage, destruction
or loss to the assets or properties of a Contributed Entity which could
reasonably be expected to have a Material Adverse Effect with respect to such
Contributed Entity and (c) there have been no additional or new liabilities or
obligations (whether known or unknown, whether absolute or contingent, whether
liquidated or unliquidated and whether due or to become due) with respect to the
Contributed Entities, taken as a whole, in excess of $450,000, other than
potential costs associated with sand supply agreements that include revenues in
excess of such potential costs.


17







--------------------------------------------------------------------------------

 




Section 4.6    Contracts.
(a)    “Material Contracts” means each of the following agreements to which
Whitehall or PDQ is a party:
(i)    each Contract for the sale or delivery of frac sand;
(ii)    each Contract requiring the payment by Whitehall or PDQ of any royalties
or similar payments or arrangements in connection with the production or sale of
frac sand;
(iii)    each Contract for Indebtedness;
(iv)    each Contract involving a remaining commitment by Whitehall or PDQ to
make capital expenditures in excess of $250,000;
(v)    each Contract for lease of real or personal property involving payments
in excess of $250,000 in any calendar year;
(vi)    each Contract between Proppants or any of its Affiliates, on the one
hand, and Whitehall or PDQ, on the other hand;
(vii)    each Contract that provides for a limit on the ability of Whitehall or
PDQ to compete in any line of business or with any Person or in any geographic
area during any period of time;
(viii)    any Contract that involves a confidentiality, standstill or similar
arrangement;
(ix)    except for Contracts of the nature described in clauses (ii) through
(vii) above, any Contract for the purchase of materials, supplies, goods,
services, equipment or other assets that provides for aggregate payments by
Whitehall or PDQ of $250,000 or more in any 12 month period;
(x)    any employment, independent contractor or consulting Contract;
(xi)    any management service, financial advisory or any other similar type of
Contract;
(xii)    any Contract which contains restrictions with respect to payment of
dividends or any other distribution in respect of the capital stock or other
equity interests of Whitehall or PDQ;
(xiii)    any Contract which is a current insurance policy of, or covering any
of the material assets or a business of Whitehall or PDQ;
(xiv)    any Intellectual Property Contract material to the operations of the
business of Whitehall or PDQ;


18







--------------------------------------------------------------------------------

 


(xv)    any Contract that grants or evidences a Lien on any properties or assets
of Whitehall or PDQ, other than Permitted Liens;
(xvi)    any partnership or joint venture agreement (other than the
Organizational Documents of Whitehall or PDQ); and
(xvii)    any Contract relating to the acquisition or disposition of any
business (whether by merger, sale of stock, sale of assets or otherwise) or
granting to any Person a right of first refusal, first offer or right to
purchase any of the assets of Whitehall or PDQ which right survives the Closing,
other than Permitted Liens.
(b)    True and complete copies of all Material Contracts have been made
available to the Partnership.
(c)    Except as set forth in Schedule 4.6(c), each Material Contract (i) is in
full force and effect and (ii) represents the legal, valid and binding
obligation of Whitehall or PDQ, as applicable and, to the Knowledge of
Proppants, represents the legal, valid and binding obligation of the other
parties thereto, in each case enforceable in accordance with its terms subject
to bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium and
similar Laws affecting creditors’ rights generally and subject, as to
enforceability, to general principles of equity. Except as set forth in Schedule
4.6(c), neither Whitehall or PDQ, or, to the Knowledge of Proppants, any other
party is in breach of any Material Contract, and none of Proppants, Whitehall or
PDQ has received any written notice of termination or breach of any Material
Contract.
Section 4.7    Litigation. Except as set forth in Schedule 4.7, (a) there are no
legal actions before any Governmental Authority or lawsuits pending or, to the
Knowledge of Proppants, threatened against Whitehall or PDQ, and (b) and neither
Whitehall nor PDQ is subject to any injunction, order or unsatisfied judgment
from any Governmental Authority.
Section 4.8    Taxes. Except as set forth on Schedule 4.8, (a) all Tax Returns
required to be filed by a Contributed Entity or with respect to the acquisition,
ownership or operation of such Contributed Entity’s assets have been duly and
timely filed with the appropriate Tax Authority, and were, when filed, true,
correct and complete in all material respects, (b) all material Taxes due and
owing by such Contributed Entity or with respect to the acquisition, ownership
or operation of such Contributed Entity’s assets have been timely paid in full,
(c) there are no Liens (other than Permitted Liens) on any of the assets of such
Contributed Entity that arose in connection with any failure (or alleged
failure) to pay any Tax, (d) there is no claim, action or proceeding pending by
any applicable Tax Authority in connection with any Tax due from such
Contributed Entity or with respect to the acquisition, ownership or operation of
such Contributed Entity’s assets, (e) no Tax Returns of such Contributed Entity
or with respect to the acquisition, ownership or operation of such Contributed
Entity’s assets are now under audit or examination by any Tax Authority, (f)
there are no agreements or waivers providing for an extension of time with
respect to the filing of any such Tax Returns or the assessment or collection of
any such Tax, (g) no written claim has been made by any Tax Authority in a
jurisdiction where a Contributed Entity does not file a Tax Return that it is or
may be subject to taxation in that jurisdiction, (h) the Contributed Entities
are not a party to any Tax sharing agreement or otherwise liable for the Taxes
of any other Person (including as a transferee


19







--------------------------------------------------------------------------------

 


or successor), (i) since the date of its formation, each Contributed Entity has
been disregarded as an entity separate from its owner for federal income tax
purposes, and (j) the Contributed Entities have no liability for Taxes of any
Person under Treasury Regulation Section 1.1502-6 (or any similar provision of
state, local or foreign Law), as a transferee, successor, or by Contract.
Section 4.9    Environmental Matters. Except as set forth on Schedule 4.9 or as
would not reasonably be expected, individually or in the aggregate, to have a
Material Adverse Effect with respect to Whitehall or PDQ:
(a)    the operations of Whitehall and PDQ are in compliance with all
Environmental Laws, which compliance includes the possession and maintenance of,
and compliance with, all Permits required under all Environmental Laws;
(b)    Whitehall and PDQ are not the subject of any outstanding administrative
or judicial order or judgment, agreement or arbitration award from any
Governmental Authority under any Environmental Laws requiring remediation or the
payment of a fine or penalty or limiting the operations of Whitehall or PDQ;
(c)    Whitehall and PDQ are not subject to any action pending or threatened in
writing, whether judicial or administrative, alleging noncompliance with or
potential liability under any Environmental Law;
(d)    there has been no Release of any Hazardous Substance into the environment
by Whitehall or PDQ or its assets, operations and the Business except in
compliance with applicable Environmental Law; and
(e)    there has been no exposure of any Person or property to any Hazardous
Substances in connection with the operation of the assets of Whitehall or PDQ
that could reasonably be expected to form the basis of a claim for damages or
compensation.
The Partnership acknowledges that this Section 4.9 shall be deemed to be the
only representation and warranty in this Agreement with respect to environmental
matters.
Section 4.10    Legal Compliance; Permits. Except with respect to (i) matters
set forth in Schedule 4.7 (Litigation), (ii) compliance with Laws concerning
Taxes (as to which representations and warranties are made only pursuant to
Section 4.8) and (iii) compliance with Environmental Laws (as to which
representations and warranties are made only pursuant to Section 4.9), (a)
Whitehall and PDQ are in compliance with all Laws in all material respects, (b)
neither Whitehall or PDQ has received notice of any violation of any Law and (c)
Whitehall and PDQ each possess all Permits necessary for it to own its assets
and operate the Business as currently conducted, and all such Permits are in
full force and effect.
Section 4.11    Employees. Each of Whitehall and PDQ (i) has no employees and
(ii) does not maintain or contribute to and is not subject to any liability in
respect of any employee benefit or welfare plan of any nature, including plans
subject to ERISA.




20







--------------------------------------------------------------------------------

 


Section 4.12    Reserve Engineer. John T. Boyd Company was, as of the date of
its reserve report related to the sand reserves of Whitehall, dated February 6,
2017, an independent mining engineer and geologist with respect to Whitehall. To
the Knowledge of Proppants, the Sand Reserve Information has been calculated in
accordance with standard mining engineering procedures used in the sand industry
and applicable government reporting requirements and applicable law. To the
Knowledge of Proppants, the factual, non-interpretive Sand Reserve Information
on which the reserve report of John T. Boyd Company, dated February 6, 2017, was
based was accurate in all material respects.
Section 4.13    Title to Properties and Related Matters.
(a)    As of the date hereof, Schedule 4.13(a)(i) sets forth a true, correct and
complete list of (i) each parcel of real property (including any mineral
interest) owned by Whitehall and PDQ (collectively, the “Owned Real Property”)
and (ii) as of the date hereof, Schedule 4.13(a)(ii) sets forth a true, correct
and complete list of each lease, sublease, license or other arrangement under
which real property (including any mineral interest) is leased, occupied or
possessed by Whitehall and PDQ or under which Whitehall or PDQ has a right to
lease, occupy or possess real property (each, a “Real Property Lease” and each
real property subject thereto, a “Leased Real Property”) (the Owned Real
Property and Leased Real Property collectively referred to as the “Real
Property”). With respect to each Leased Real Property, Schedule 4.13(a)(ii) sets
forth the date of and parties to each lease and, the dates of all amendments to
each lease. True, correct and complete copies of the Real Property Leases, and
any amendments through the date hereof, have been made available to Buyer. To
the extent that it is in possession thereof, Whitehall and PDQ have provided
preexisting owners’ title insurance policies for the Owned Real Property and
preexisting ALTA surveys for the Real Property.
(b)    Each of Whitehall and PDQ has (i) good, valid and marketable fee simple
title to or valid leasehold interests in all of its Real Property, as
applicable, including to all buildings, structures and other improvements
located thereon, (ii) good, valid and marketable title to the mineral interests
underlying the estimates of Whitehall’s proved reserves described in the Sand
Reserve Information and (iii) good, valid and marketable title to all of its
personal property used in the ordinary conduct of the Business, except (x) for
such defects in title as could not, individually or in the aggregate, reasonably
be expected to materially and adversely impact the ability of Whitehall or PDQ
to conduct the Business and (y) for easements, rights of way and similar
property use rights which are addressed in Section 4.13(c), in each case free
and clear of Liens other than Permitted Liens.
(c)    Each of Whitehall and PDQ has such easements, rights of way and other
similar property use rights which are sufficient to conduct its Business as
currently conducted. The Partnership acknowledges that this Section 4.13(c)
shall be deemed to be the only representation and warranty in the Agreement with
respect to easements, rights of way and other similar property use rights held
or used by Whitehall and PDQ.
(d)    Each Real Property Lease is valid, binding and enforceable against
Whitehall or PDQ, as applicable, and, to Proppants’ Knowledge, the other parties
thereto. Each of Whitehall and PDQ, as applicable, is in compliance in all
material respects with the terms and conditions of each Real Property Lease. All
rents and additional rents, royalties, license fees, charges or other


21







--------------------------------------------------------------------------------

 


payments due and payable by Whitehall or PDQ under the Real Property Leases have
been paid through the date of this Agreement and will continue to be paid when
due through the Closing Date. To the Knowledge of Proppants, no event has
occurred and no condition exists which, with the giving of notice or the lapse
of time or both, would give rise to a right on the part of the applicable
landlord thereunder to terminate the Real Property Lease or would otherwise
constitute a default thereunder. Without limiting the foregoing, each of
Whitehall and PDQ has not received any notice from any landlord asserting the
existence of a default under any Real Property Lease or been informed that the
landlord under any Real Property Lease has taken action (or, to the Knowledge of
Proppants, threatened) to terminate the applicable Real Property Lease before
the expiration date specified in such Real Property Lease.
(e)    Each of Whitehall and PDQ has not received notice of any pending or
threatened condemnation, incorporation, annexation or similar proceeding with
respect to the Real Property or any portion thereof, and to the Knowledge of
Proppants, no condemnation, incorporation, annexation or similar proceeding with
respect to the Real Property or any portion thereof is threatened.
(f)    No event has occurred and no condition exists which, with the giving of
notice or the lapse of time or both, would permit any party to exercise a
repurchase or similar right with respect to the Real Property.
(g)    To the Knowledge of Proppants, the use of the Real Property for the
purposes for which it is presently being used is permitted under applicable
zoning Laws and applicable regulations of, and agreements with, Governmental
Entities.
(h)    To the Knowledge of Proppants, there are no pending or threatened special
assessments, reassessments or changes in real property tax basis with respect to
the Real Property or any portion thereof.
Section 4.14    Insurance. Set forth on Schedule 4.14 is an accurate and
complete list of each current insurance policy which covers each of Whitehall or
PDQ or its businesses, properties, assets or employees (including, without
limitation, self-insurance), and lists whether such policies are ‘occurrence’ or
‘claims made’ policies. Such policies are in full force and effect, all premiums
due thereon have been paid, and Whitehall or PDQ is otherwise in compliance in
all material respects with the terms and provisions of such policies. Each of
Whitehall and PDQ is not in default under any of the insurance policies set
forth on Schedule 4.14 (or required to be set forth on Schedule 4.14) and, to
the Knowledge of Proppants, there exists no event, occurrence, condition or act
(including, without limitation, the transactions contemplated under this
Agreement) which, with the giving of notice, the lapse of time or the happening
of any other event or condition, would become a default thereunder. Schedule
4.14 also sets forth a list of all pending claims and the claims history for
Whitehall and PDQ during the past three (3) years (including, without
limitation, with respect to insurance obtained but not currently maintained).
Each of Whitehall and PDQ has made available to the Partnership all of its
currently effective insurance policies.
Section 4.15    Brokers’ Fees. No broker, finder, investment banker or other
Person is entitled to any brokerage fee, finders’ fee or other commission in
connection with the transactions


22







--------------------------------------------------------------------------------

 


contemplated in this Agreement based upon arrangements made by each Contributed
Entity or any of its Affiliates (other than the Partnership and its
Subsidiaries).
ARTICLE V

REPRESENTATIONS AND WARRANTIES RELATING TO ACQUISITION CO.
The Partnership hereby represents and warrants as follows:
Section 5.1    Organization of the Acquisition Co. Acquisition Co. is a limited
liability company duly organized, validly existing and in good standing under
the Laws of the State of Delaware, and has all requisite limited liability
company power and authority to own, operate or lease its properties and assets
and to conduct its business as it is now being conducted. Acquisition Co. is
duly licensed or qualified in each jurisdiction in which the ownership or
operation of its assets or the character of its activities is such as to require
it to be so licensed or qualified, except where the failure to be so licensed or
qualified would not reasonably be expected to have a Material Adverse Effect
with respect to Acquisition Co. Acquisition Co. has made available to the
Parties true copies of all existing Organizational Documents of Acquisition Co.
Section 5.2    Authorization; Enforceability. Acquisition Co. has all requisite
limited liability company power and authority to execute and deliver this
Agreement and the other Transaction Documents to which it is or will be a party
and to perform all obligations to be performed by it hereunder and thereunder.
The execution and delivery of this Agreement and the other Transaction Documents
to which it is or will be a party and the consummation of the transactions
contemplated hereby and thereby have been duly and validly authorized and
approved by all requisite limited liability company action on the part of
Acquisition Co. This Agreement has been and the other Transaction Documents to
which it is or will be a party at the Closing will be duly and validly executed
and delivered by Acquisition Co., and each of this Agreement and the other
Transaction Documents to which it is or will be a party constitutes or at the
Closing will constitute, as applicable, a valid and binding obligation of
Acquisition Co., enforceable against Acquisition Co. in accordance with its
terms, subject to bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium and similar Laws affecting creditors’ rights generally and subject,
as to enforceability, to general principles of equity.
Section 5.3    No Conflict. The execution and delivery of this Agreement and the
other Transaction Documents to which it is or will be a party by Acquisition Co.
and the consummation of the transactions contemplated hereby and thereby by
Acquisition Co. (assuming all required filings, consents, approvals
authorizations and notices set forth in Schedule 5.3 (collectively, the
“Acquisition Co. Approvals”) have been made, given or obtained) do not and shall
not:
(a)    violate in any material respect, any Law applicable to Acquisition Co. or
require of Acquisition Co. any filing with, consent, approval or authorization
of, or, notice to, any Governmental Authority;
(b)    violate any Organizational Document of Acquisition Co.; or




23







--------------------------------------------------------------------------------

 


(c)    (i) breach any material Contract, to which Acquisition Co. is a party,
(ii) result in the termination of any such material Contract, (iii) result in
the creation of any Lien upon any of the properties or assets of Acquisition Co.
or (iv) constitute an event which, after notice or lapse of time or both, would
result in any such breach, termination or creation of a Lien.
Section 5.4    Litigation. There are no legal actions before any Governmental
Authority or lawsuits pending or, to the Knowledge of Acquisition Co.,
threatened against Acquisition Co. that would adversely affect the ability of
Acquisition Co. to perform its obligations under this Agreement or the other
Transaction Documents to which it is or will be a party or otherwise have a
Material Adverse Effect with respect to Acquisition Co., and there are no orders
or unsatisfied judgments from any Governmental Authority binding upon
Acquisition Co. that would adversely affect the ability of Acquisition Co. to
perform its obligations under this Agreement or otherwise have a Material
Adverse Effect with respect to Acquisition Co..
Section 5.5    Acquisition Co. Brokers’ Fees. Except as set forth on Schedule
5.5, no broker, finder, investment banker or other Person is entitled to any
brokerage fee, finders’ fee or other commission in connection with the
transactions contemplated by this Agreement based upon arrangements made by
Acquisition Co. or any of its Subsidiaries.
ARTICLE VI
REPRESENTATIONS AND WARRANTIES RELATING TO THE PARTNERSHIP
The Partnership hereby represents and warrants as follows:
Section 6.1    Organization of the Partnership. The Partnership is a limited
partnership duly organized, validly existing and in good standing under the Laws
of the State of Delaware, and has all requisite partnership power and authority
to own, operate or lease its properties and assets and to conduct its business
as it is now being conducted. The Partnership is duly licensed or qualified in
each jurisdiction in which the ownership or operation of its assets or the
character of its activities is such as to require it to be so licensed or
qualified, except where the failure to be so licensed or qualified would not
reasonably be expected to have a Material Adverse Effect with respect to the
Partnership. The Partnership has made available to the Parties true copies of
all existing Organizational Documents of the Partnership.
Section 6.2    Authorization; Enforceability. The Partnership has all requisite
partnership power and authority to execute and deliver this Agreement and the
other Transaction Documents to which it is or will be a party and to perform all
obligations to be performed by it hereunder and thereunder. The execution and
delivery of this Agreement and the other Transaction Documents to which it is or
will be a party and the consummation of the transactions contemplated hereby and
thereby have been duly and validly authorized and approved by all requisite
limited partnership action on the part of the Partnership. This Agreement has
been and the other Transaction Documents to which it is or will be a party at
the Closing will be duly and validly executed and delivered by the Partnership,
and each of this Agreement and the other Transaction Documents to which it is or
will be a party constitutes or at the Closing will constitute, as applicable, a
valid and binding obligation of the Partnership, enforceable against the
Partnership in accordance with its terms, subject to bankruptcy, insolvency,
fraudulent conveyance, reorganization, moratorium and similar Laws affecting
creditors’ rights generally and subject, as to enforceability, to general
principles of equity.


24







--------------------------------------------------------------------------------

 


Section 6.3    No Conflict. The execution and delivery of this Agreement and the
other Transaction Documents to which it is or will be a party by the Partnership
and the consummation of the transactions contemplated hereby and thereby by the
Partnership (assuming all required filings, consents, approvals authorizations
and notices set forth in Schedule 6.3 (collectively, the “Partnership
Approvals”) have been made, given or obtained) do not and shall not:
(a)    violate in any material respect, any Law applicable to the Partnership or
require of the Partnership any filing with, consent, approval or authorization
of, or, notice to, any Governmental Authority;
(b)    violate any Organizational Document of the Partnership; or
(c)    (i) breach any material Contract, to which the Partnership is a party,
(ii) result in the termination of any such material Contract, (iii) result in
the creation of any Lien upon any of the properties or assets of the Partnership
or (iv) constitute an event which, after notice or lapse of time or both, would
result in any such breach, termination or creation of a Lien.
Section 6.4    Litigation. There are no legal actions before any Governmental
Authority or lawsuits pending or, to the Knowledge of the Partnership,
threatened against the Partnership that would adversely affect the ability of
the Partnership to perform its obligations under this Agreement or the other
Transaction Documents to which it is or will be a party or otherwise have a
Material Adverse Effect with respect to the Partnership, and there are no orders
or unsatisfied judgments from any Governmental Authority binding upon the
Partnership that would adversely affect the ability of the Partnership to
perform its obligations under this Agreement or otherwise have a Material
Adverse Effect with respect to the Partnership.
Section 6.5    Partnership Brokers’ Fees. Except as set forth on Schedule 6.5,
no broker, finder, investment banker or other Person is entitled to any
brokerage fee, finders’ fee or other commission in connection with the
transactions contemplated by this Agreement based upon arrangements made by the
Partnership or any of its Subsidiaries.
ARTICLE VII
COVENANTS
Section 7.1    Conduct of Business. From the date of this Agreement through the
Closing, except: (1) as set forth on Schedule 7.1, (2) as contemplated by this
Agreement, including Section 7.3(a) hereof, or (3) as consented to by
Acquisition Co. in writing, Proppants shall not permit the Contributed Entities
to:
(a)    amend their Organizational Documents;
(b)    liquidate, dissolve, recapitalize or otherwise wind up their business;








25







--------------------------------------------------------------------------------

 


(c)    sell, assign, transfer, lease or otherwise dispose of any material
assets, other than frac sand in the ordinary course of business;
(d)    incur any Indebtedness or issue or sell any equity interests, notes,
bonds or other securities of any of the Contributed Entities, or any option,
warrant or right to acquire the same not in the ordinary course of business in
excess of $900,000 in the aggregate, except for Indebtedness under the Proppants
Credit Agreement;
(e)    adopt any profit sharing, compensation, savings, insurance, pension,
retirement or other benefit plan or hire any employees;
(f)    materially amend, terminate or grant a material waiver under any Material
Contract or Permit;
(g)    create or assume any Lien, other than a Permitted Lien;
(h)    make capital expenditures in excess of $600,000 in the aggregate;
(i)    terminate or close any facility, business or operation of the Contributed
Entities except in the ordinary course of business;
(j)    take or omit any action that would permit any party to exercise a
repurchase or similar right with respect to the Real Property;
(k)    settle or compromise any Proceeding;
(l)    make or change any material Tax election; enter into any Tax allocation
agreement, Tax sharing agreement, Tax indemnity agreement or closing agreement
relating to any material Tax; consent to any extension or waiver of the statute
of limitations period applicable to any material Tax claim or assessment; or
take any action that would change the classification of each of the Contributed
Entities for United States federal income tax purposes; or
(m)    agree, whether in writing or otherwise, to do any of the foregoing.
Section 7.2    Third Party Approvals.
(a)    The Partnership shall (and shall cause its Subsidiaries, including
Acquisition Co. to) use reasonable efforts to obtain all material consents and
approvals of third parties that the Partnership or any of its Subsidiaries are
required to obtain in order to consummate the transactions contemplated hereby,
including the Partnership Approvals.
(b)    Proppants shall (and shall cause its Affiliates (other than the
Partnership and its Subsidiaries) to) use reasonable efforts to obtain all
material consents and approvals of third parties that Proppants or any of its
Affiliates (other than the Partnership and its Subsidiaries) are required to
obtain in order to consummate the transactions contemplated hereby, including
the Proppants Approvals.






26







--------------------------------------------------------------------------------

 


Section 7.3    Financing.
(a)    Prior to Closing, the Partnership shall consummate an underwritten public
offering of Common Units providing net proceeds to the Partnership of not less
than $140.0 million, which proceeds shall be used to fund all or a portion of
the Consideration (the “Equity Financing”).
ARTICLE VIII
TAX MATTERS
Section 8.1    Tax Returns.
(a)    The Parties agree that the income of each of Whitehall and PDQ, and 2% of
the income of Augusta for the period up to and including the Closing Date will
be reflected on the federal income Tax Return of Proppants, and that the income
of each of Whitehall and PDQ, and 2% of the income of Augusta for the period
after the Closing Date will be reflected on the federal income Tax Return of the
Partnership to be allocated (i) in the case of any Taxes determined on a
periodic basis, pro rata based on the number of days prior to or on the Closing
Date (such amount to be allocated to Proppants) and for any time thereafter
(such amount to be allocated to the Partnership), or (ii) for all other Taxes,
based on the closing of the books of each of Whitehall, PDQ and Augusta, as of
the end of the Closing Date.
(b)    The Parties shall cooperate fully, and cause their Affiliates to
cooperate fully, as and to the extent reasonably requested by the other Party,
to accomplish the apportionment of income described pursuant to this
Section 8.1, requests for the provision of any information or documentation
within the knowledge or possession of the other Party as reasonably necessary to
facilitate compliance with financial reporting obligations arising under FASB
Statement No. 109 (including compliance with Financial Accounting Standards
Board Interpretation No. 48), and any audit, litigation or other proceeding
(each a “Tax Proceeding”) with respect to Taxes. Such cooperation shall include
access to, the retention and (upon the other Party’s request) the provision of
records and information that are reasonably relevant to any Tax Return or Tax
Proceeding, and making employees available on a mutually convenient basis to
provide additional information and explanation of any material provided
hereunder. The Partnership and Proppants will use reasonable efforts to cause
each of the Contributed Entities to, retain all books and records with respect
to Tax matters pertinent to such Contributed Party relating to any taxable
period beginning before the Effective Time until the later of six years after
the Effective Time or the expiration of the applicable statute of limitations of
the respective taxable periods (including any extensions thereof), and to abide
by all record retention agreements entered into with any Tax Authority. The
Partnership and Proppants each agree, upon request, to use reasonable efforts to
obtain any certificate or other document from any Tax Authority or any other
Person as may be necessary to mitigate, reduce or eliminate any Tax that could
be imposed with respect to the transactions contemplated by this Agreement.
Section 8.2    Transfer Taxes. Responsibility for the payment of all state and
local transfer, sales, use, stamp, registration or other similar Taxes resulting
from the transactions contemplated by this Agreement shall be borne 50% by
Acquisition Co. and 50% by Proppants.


27







--------------------------------------------------------------------------------

 


Section 8.3    Tax Indemnity.
(a)    Proppants shall be liable for, shall pay and shall protect, defend,
indemnify and hold harmless the Partnership and its Subsidiaries from and
against all Losses such parties incur arising from (i) any breach of the
representations and warranties contained in Section 4.8, (ii) any Taxes of
Proppants or its Affiliates arising prior to and including the Closing Date,
(iii) any liability of each Contributed Entity for the Tax of another Person as
a result of being (A) a member of an affiliated, consolidated, combined or
unitary group or (B) a party to any Contract providing for an obligation to
indemnify any other Person for Tax. The Partnership shall be solely liable for,
shall pay and shall protect, defend, indemnify and hold harmless Proppants and
its Affiliates (other than the Partnership and its Subsidiaries) from any and
all Taxes which arise as a result of the ownership of the Contributed Interests
after the Effective Time.
(b)    If any claim (an “Indemnified Tax Claim”) is made by any Tax Authority
that, if successful, would result in indemnification of any Party (the “Tax
Indemnified Party”) by another Party (the “Tax Indemnifying Party”) under this
Section 8.3, the Tax Indemnified Party shall promptly, but in no event later
than the earlier of (i) 45 days after receipt of notice from the Tax Authority
of such claim or (ii) 15 days prior to the date required for the filing of any
protest of such claim, notify the Tax Indemnifying Party in writing of such
fact.
(c)    The Tax Indemnifying Party (in cooperation with the other members of
Whitehall, PDQ and Augusta pursuant to the documents governing the management of
the affairs of Whitehall, PDQ and Augusta, respectively) shall control all
decisions with respect to any Tax Proceeding involving an Indemnified Tax Claim
and the Tax Indemnified Party shall take such action (including settlement with
respect to such Tax Proceeding or the prosecution of such Tax Proceeding to a
determination in a court or other tribunal of initial or appellate jurisdiction)
in connection with a Tax Proceeding involving an Indemnified Tax Claim as the
Tax Indemnifying Party shall reasonably request in writing from time to time,
including the selection of counsel and experts and the execution of powers of
attorney; provided, however, that (i) within 30 days after the notice required
by Section 8.3(b) has been delivered (or such earlier date that any payment of
Taxes with respect to such claim is due but in no event sooner than five days
after the Tax Indemnifying Party’s receipt of such notice), the Tax Indemnifying
Party requests that such claim be contested, and (ii) if the Tax Indemnified
Party is requested by the Tax Indemnifying Party to pay the Tax claimed and sue
for a refund, the Tax Indemnifying Party shall have advanced to the Tax
Indemnified Party, on an interest-free basis, the amount of such claim. The Tax
Indemnified Party shall not make any payment of an Indemnified Tax Claim for at
least 30 days (or such shorter period as may be required by Law) after the
giving of the notice required by Section 8.3(b) with respect to such claim,
shall give to the Tax Indemnifying Party any information requested related to
such claim, and otherwise shall cooperate with the Tax Indemnifying Party in
order to contest effectively any such claim.
Section 8.4    Scope. Notwithstanding anything to the contrary herein, this
ARTICLE VIII shall be the exclusive remedy for any claims relating to Taxes
(including any claims relating to representations respecting Tax matters
including Section 4.8). The rights under this ARTICLE VIII shall survive the
Closing until 30 days after the expiration of the statute of limitations
(including extensions) applicable to such Tax matter. No claim may be made or
brought by any Party hereto after the expiration of the applicable survival
period unless such claim has been asserted by written


28







--------------------------------------------------------------------------------

 


notice specifying the details supporting the claim on or prior to the expiration
of the applicable survival period. For the avoidance of doubt, this ARTICLE VIII
shall not be subject to the provisions of ARTICLE X.
ARTICLE IX
CONDITIONS TO OBLIGATIONS
Section 9.1    Conditions to the Obligations of Proppants. The obligations of
Proppants to consummate the transactions contemplated by this Agreement are
subject to the satisfaction of the following conditions, any one or more of
which may be waived in writing by Proppants:
(a)    all necessary filings with and consents, approvals, Permits, and orders
of any Governmental Authority required by Law for the consummation of the
transactions contemplated in this Agreement shall have been made and obtained
(or any applicable waiting period shall have expired), other than those that
would not reasonably be expected, in the aggregate, to have a material adverse
effect on Proppants. The Proppants Approvals, the Acquisition Co. Approvals and
the Partnership Approvals shall have been made or obtained, other than those
that would not reasonably be expected, in the aggregate, to result in material
Losses to Proppants, Acquisition Co. or the Partnership;
(b)    (i) the Partnership Fundamental Representations and Warranties and the
Acquisition Co. Fundamental Representations and Warranties shall be true and
correct in all respects as of the date of this Agreement and as of the Closing,
as if made at and as of that time (other than such representations and
warranties that expressly address matters only as of a certain date, which need
only be true as of such certain date) and (ii) all other representations and
warranties of Acquisition Co. and the Partnership contained in this Agreement
shall be true and correct in all respects (disregarding all qualifications as to
materiality and Material Adverse Effect and qualifications of similar import
contained therein) as of the date of this Agreement and as of the Closing, as if
made at and as of that time (other than such representations and warranties that
expressly address matters only as of a certain date, which need only be true as
of such certain date), except where the failure of such representations,
individually or in the aggregate, to be true and correct would not reasonably be
expected to have a Material Adverse Effect with respect Acquisition Co. or to
the Partnership;
(c)    Acquisition Co. and the Partnership shall have performed or complied in
all material respects with all of the covenants and agreements required by this
Agreement to be performed or complied with by Acquisition Co. and the
Partnership on or before the Closing;
(d)    (c)    Acquisition Co. and the Partnership shall have delivered a
certificate, dated the Closing Date, certifying that the conditions specified in
Section 9.1(b) and Section 9.1(c) have been fulfilled;
(e)    no statute, rule, regulation, executive order, decree, temporary
restraining order, preliminary or permanent injunction, judgment or other order
shall have been enacted, entered, promulgated, enforced or issued by any
Governmental Authority, or other legal restraint or prohibition preventing the
consummation of the transactions contemplated hereby shall be in effect, and no
investigation, action or proceeding before a court or any other governmental
agency or body


29







--------------------------------------------------------------------------------

 


shall have been instituted or threatened challenging or seeking to restrain or
prohibit the consummation of the transactions contemplated by this Agreement;
and
(f)    Acquisition Co. and the Partnership shall have delivered or caused to be
delivered the Closing deliverables set forth in Section 2.2(c).
Section 9.2    Conditions to Obligations of Acquisition Co. and the Partnership.
The obligation of Acquisition Co. and the Partnership to consummate the
transactions contemplated by this Agreement is subject to the satisfaction of
the following conditions, any one or more of which may be waived in writing by
Acquisition Co. and the Partnership (with the approval of the Conflicts
Committee):
(a)    all necessary filings with and consents, approvals, licenses, Permits,
and orders of any Governmental Authority required by Law for the consummation of
the transactions contemplated in this Agreement shall have been made and
obtained (or any applicable waiting period shall have expired), other than those
that do not or would not reasonably be expected to result in Losses to a
Contributed Entity. The Proppants Approvals, Acquisition Co. Approvals and the
Partnership Approvals shall have been made or obtained, other than those that do
not or would not reasonably be expected to result in material Losses to
Acquisition Co., the Partnership or Proppants;
(b)    (i) the Proppants Fundamental Representations and Warranties and the
representation set forth in Section 4.5 shall be true and correct in all
respects as of the date of this Agreement and as of the Closing, as if made at
and as of that time (other than such representations and warranties that
expressly address matters only as of a certain date, which need only be true as
of such certain date) and (ii) all other representations and warranties of
Proppants contained in this Agreement shall be true and correct in all respects
(disregarding all qualifications as to materiality and Material Adverse Effect
and qualifications of similar import contained therein) as of the date of this
Agreement and as of the Closing, as if made at and as of that time (other than
such representations and warranties that expressly address matters only as of a
certain date, which need only be true as of such certain date), except where the
failure of such representations, individually or in the aggregate, to be true
and correct would not reasonably be expected to have a Material Adverse Effect
with respect to Acquisition Co. or the Partnership;
(c)    Proppants shall have performed or complied in all material respects with
all of the covenants and agreements required by this Agreement to be performed
or complied with by it at or before the Closing;
(d)    Proppants shall have delivered a certificate dated the Closing Date,
certifying that the conditions specified in Section 9.2(b) and Section 9.2(c)
have been fulfilled;
(e)    no statute, rule, regulation, executive order, decree, temporary
restraining order, preliminary or permanent injunction, judgment or other order
shall have been enacted, entered, promulgated, enforced or issued by any
Governmental Authority, or other legal restraint or prohibition preventing the
consummation of the transactions contemplated hereby shall be in effect, and no
investigation, action or proceeding before a Governmental Authority shall have
been




30







--------------------------------------------------------------------------------

 


instituted or threatened challenging or seeking to restrain or prohibit the
transactions contemplated hereby;
(f)    Proppants shall have delivered or caused to be delivered the Closing
deliverables set forth in Section 2.2(b);
(g)    Acquisition Co. shall have obtained funds necessary to pay the
Consideration; and
(h)     the Partnership shall have consummated the Equity Financing.
ARTICLE X
INDEMNIFICATION
Section 10.1    Survival.
(a)    Subject to ARTICLE VIII relating to Taxes, the representations and
warranties of the Parties contained in this Agreement and all covenants
contained in this Agreement that are to be performed prior to the Closing will
survive the closing for 12 months following the Closing; provided, however, that
the Proppants Fundamental Representations and Warranties, the Acquisition Co.
Fundamental Representations and Warranties and the Partnership Fundamental
Representations and Warranties shall survive the Closing for five years
following the Closing. No Party shall have any liability for indemnification
claims made under this ARTICLE X with respect to any such representation,
warranty or pre-closing covenant unless a Claim Notice is provided by the
non-breaching Party to the other Party prior to the expiration of the applicable
survival period for such representation, warranty or pre-closing covenant. If a
Claim Notice has been timely given in accordance with this Agreement prior to
the expiration of the applicable survival period for such representation,
warranty or pre-closing covenant or claim, then the applicable representation,
warranty or pre-closing covenant shall survive as to such claim, until such
claim has been finally resolved.
(b)    All covenants and agreements of the Parties contained in this Agreement
to be performed after the Closing will survive the Closing in accordance with
their terms.
Section 10.2    Indemnification.
(a)    Subject to ARTICLE VIII relating to Taxes and the provisions of this
ARTICLE X, from and after the Closing, Proppants shall indemnify and hold
harmless the Partnership, the Partnership’s Subsidiaries, including Acquisition
Co. and their respective Representatives (the “Partnership Indemnified Parties”)
from and against all Losses that the Partnership Indemnified Parties incur
arising from any breach of any representation, warranty or covenant of Proppants
in this Agreement or in any closing certificate to be delivered by Proppants at
the Closing pursuant to this Agreement.
(b)    Subject to ARTICLE VIII relating to Taxes and the provisions of this
ARTICLE X, from and after the Closing, Acquisition Co. and the Partnership
shall, jointly and severally, indemnify and hold harmless Proppants and its
Affiliates (other than the Partnership and


31







--------------------------------------------------------------------------------

 


its Subsidiaries, including Acquisition Co. and its Subsidiaries) and their
respective Representatives (the “Proppants Indemnified Parties”) from and
against all Losses that the Proppants Indemnified Parties incur arising from or
out of any breach of any representation, warranty or covenant of Acquisition Co.
or the Partnership in this Agreement or any closing certificate to be delivered
by Acquisition Co. or the Partnership at the Closing pursuant to this Agreement.
(c)    Notwithstanding anything to the contrary herein, the Parties shall have a
duty to use reasonable efforts to mitigate any Loss arising out of or relating
to this Agreement or the transactions contemplated hereby.
(d)    Notwithstanding anything in this ARTICLE X to the contrary, all Losses
relating to Taxes which are the subject of ARTICLE VIII shall only be subject to
indemnification under Section 8.3.
Section 10.3    Indemnification Procedures. Claims for indemnification under
this Agreement (other than claims involving a Tax Proceeding, the procedures for
which are set forth in ARTICLE VIII) shall be asserted and resolved as follows:
(a)    Any Partnership Indemnified Party or Proppants Indemnified Party claiming
indemnification under this Agreement (an “Indemnified Party”) with respect to
any claim asserted against the Indemnified Party by a third party (“Third Party
Claim”) in respect of any matter that is subject to indemnification under
Section 10.2 shall promptly (i) notify the Party providing the indemnification
hereunder (the “Indemnifying Party”) of the Third Party Claim and (ii) transmit
to the Indemnifying Party a written notice (“Claim Notice”) describing in
reasonable detail the nature of the Third Party Claim and a copy of all papers
served with respect to such claim (if any). Failure to timely provide such Claim
Notice shall not affect the right of the Indemnified Party’s indemnification
hereunder, except to the extent the Indemnifying Party is prejudiced by such
delay or omission.
(b)    The Indemnifying Party shall have the right to defend the Indemnified
Party against such Third Party Claim (unless (i) such Third Party Claim is
asserted against the Indemnifying Party also and the Indemnified Party
determines in good faith that joint representation would be inappropriate, or
(ii) the Indemnifying Party fails to provide reasonable assurance to the
Indemnified Party of its financial capacity to defend such Third Party Claim and
provide indemnification with respect to any Losses arising from Third Party
Claim). If the Indemnifying Party notifies the Indemnified Party that the
Indemnifying Party elects to assume the defense of the Third Party Claim, then
the Indemnifying Party shall have the right to defend such Third Party Claim
with counsel selected by the Indemnifying Party (who shall be reasonably
satisfactory to the Indemnified Party), by all appropriate proceedings, to a
final conclusion or settlement at the discretion of the Indemnifying Party in
accordance with this Section 10.3(b) and, after notice from the Indemnifying
Party to the Indemnified Party of its election to assume the defense of such
Third Party Claim, the Indemnifying Party will not, as long as it diligently
conducts such defense, be liable to the Indemnified Party under this ARTICLE X
for any fees of other counsel or any other expenses with respect to the defense
of such Third Party Claim, in each case subsequently incurred by the Indemnified
Party in connection with the defense of such Third Party Claim, other than
reasonable costs of investigation. The Indemnifying Party shall have full
control of such defense


32







--------------------------------------------------------------------------------

 


and proceedings, including any compromise or settlement thereof; provided,
however, that the Indemnifying Party shall not enter into any settlement
agreement without the written consent of the Indemnified Party (which consent
shall not be unreasonably withheld, conditioned or delayed); provided, further,
that such consent shall not be required if (i) the settlement agreement contains
a complete and unconditional general release by the third party asserting the
claim to all Indemnified Parties affected by the claim, (ii) the settlement
agreement does not contain any sanction or restriction upon the conduct of any
business by the Indemnified Party or its Affiliates, (iii) there is no finding
or admission of any violation of applicable Law or any violation of the rights
of any Person and no effect on any other Third Party Claims that may be made
against the Indemnified Party, (iv) the sole relief provided is monetary damages
that are paid in full by the Indemnifying Party and (v) the Indemnified Party
will have no liability with respect to any compromise or settlement of such
Third Party Claims. If requested by the Indemnifying Party, the Indemnified
Party agrees, at the sole cost and expense of the Indemnifying Party, to
cooperate with the Indemnifying Party and its counsel in contesting any Third
Party Claim which the Indemnifying Party elects to contest, including the making
of any related counterclaim against the Person asserting the Third Party Claim
or any cross complaint against any Person. The Indemnified Party may participate
in, but not control, any defense or settlement of any Third Party Claim
controlled by the Indemnifying Party pursuant to this Section 10.3(b), and the
Indemnified Party shall bear its own costs and expenses with respect to such
participation.
(c)    If the Indemnifying Party does not notify the Indemnified Party that the
Indemnifying Party elects to defend the Indemnified Party pursuant to
Section 10.3(b), then the Indemnified Party shall have the right to defend, and
be reimbursed for its reasonable cost and expense (but only if the Indemnified
Party is actually entitled to indemnification hereunder) in regard to the Third
Party Claim with counsel selected by the Indemnified Party, by all appropriate
proceedings, which proceedings shall be prosecuted diligently by the Indemnified
Party. In such circumstances, the Indemnified Party shall defend any such Third
Party Claim in good faith and have full control of such defense and proceedings;
provided, however, that the Indemnified Party may not enter into any compromise
or settlement of such Third Party Claim if indemnification is to be sought
hereunder, without the Indemnifying Party’s consent. The Indemnifying Party may
participate in, but not control, any defense or settlement controlled by the
Indemnified Party pursuant to this Section 10.3(c), and the Indemnifying Party
shall bear its own costs and expenses with respect to such participation.
(d)    Subject to the other provisions of this ARTICLE X, a claim for
indemnification for any matter not involving a Third Party Claim may be asserted
by notice to the Party from whom indemnification is sought.
(e)    The Parties hereby consent to the non-exclusive jurisdiction of any court
in which a Proceeding is brought against any Indemnified Party for purposes of
any Claim that an Indemnified Person may have under this Agreement with respect
to such Proceeding or the matters alleged therein, and agree that process may be
served on any Party with respect to such a claim anywhere in the world.






33







--------------------------------------------------------------------------------

 


(f)    The Indemnified Party or the Indemnifying Party, as the case may be,
shall furnish such information (so long as such information is not subject to
any confidentiality agreements or attorney-client privilege; provided, that the
parties shall take all reasonable measures to fully provide such information in
compliance with such obligations) in reasonable detail as it may have with
respect to a Third Party Claim (including copies of any summons, complaint or
other pleading which may have been served on such party and any written claim,
invoice, billing or other document evidencing or asserting the same) to the
other party if such other party is assuming defense of such Third Party Claim,
and make available all records and other similar materials which are reasonably
required in the defense of such Third Party Claim and shall otherwise reasonably
cooperate with and assist the defending party in the defense of such Third Party
Claim.
(g)    With respect to any Third Party Claim subject to indemnification under
this ARTICLE X: (i) both the Indemnified Party and the Indemnifying Party, as
the case may be, shall keep the other Person reasonably informed of the status
of such Third Party Claims and any related judicial or other proceedings at all
stages thereof where such Person is not represented by its own counsel and (ii)
the parties agree (each at its own expense) to render to each other such
assistance as they may reasonably require of each other and to cooperate in good
faith with each other in order to ensure the proper and adequate defense of any
Third Party Claim.
(h)    Notwithstanding anything to the contrary in this Section 10.3, the
indemnification procedures set forth in ARTICLE VIII shall control any
indemnities relating to Taxes.
Section 10.4    Additional Agreements Regarding Indemnification. Notwithstanding
anything to the contrary herein and subject to ARTICLE VIII relating to Taxes:
(a)    a breach of any representation or warranty (other than with respect to a
breach of the Acquisition Co. Fundamental Representations and Warranties,
Partnership Fundamental Representations and Warranties or the Proppants
Fundamental Representations and Warranties) in connection with any single item
or group of related items that results in Losses of less than $25,000 shall be
deemed, for all purposes of this ARTICLE X not to be a breach of such
representation, warranty or pre-closing covenant;
(b)    Proppants shall not have any liability arising out of or relating to
Section 10.2(a) for breaches of representations or warranties (other than with
respect to a breach of the Proppants Fundamental Representations and Warranties)
except if the aggregate Losses actually incurred by the Partnership Indemnified
Parties thereunder exceed $1,400,000 (the “Basket”), and then, subject to
Section 10.4(d), only to the extent such aggregate Losses exceed such amount;
(c)    neither Acquisition Co. nor the Partnership shall have any liability
arising out of or relating to Section 10.2(b) for breaches of representations or
warranties (other than with respect to a breach of the Acquisition Co.
Fundamental Representations and Warranties or the Partnership Fundamental
Representations and Warranties) except if the aggregate Losses actually incurred
by the Proppants Indemnified Parties thereunder exceed the Basket, and then,
subject to Section 10.4(e), only to the extent such aggregate Losses exceed such
amount;




34







--------------------------------------------------------------------------------

 


(d)    in no event shall (i) the aggregate liability of Proppants arising out of
or relating to Section 10.2(a) for breaches of representations or warranties
(other than with respect to a breach of the Proppants Fundamental
Representations and Warranties) exceed $28,000,000 (the “Cap”) and (ii) the
aggregate liability of Proppants arising out of or relating to Section 10.2(a)
for breaches of the Proppants Fundamental Representations and Warranties exceed
$140,000,000;
(e)    in no event shall (i) the joint and several aggregate liability of
Acquisition Co. and the Partnership arising out of or relating to
Section 10.2(b) for breaches of representations or warranties (other than with
respect to a breach of the Acquisition Co. Fundamental Representations and
Warranties and the Partnership Fundamental Representations and Warranties)
exceed the Cap and (ii) the joint and several aggregate liability of Acquisition
Co. and the Partnership arising out of or relating to Section 10.2(b) for
breaches of the Acquisition Co. Fundamental Representations and Warranties and
the Partnership Fundamental Representations and Warranties exceed $140,000,000;
(f)    for the avoidance of doubt, nothing in this Section 10.4 shall affect the
provisions of ARTICLE VIII.
(g)    for purposes of determining whether a breach of any representation or
warranty set forth in this Agreement (other than the representations and
warranties set forth in Section 4.5) has occurred and whether any Indemnified
Party is entitled to indemnification for any liabilities under this ARTICLE X
arising from any such breach of such representation or warranty and in
calculating the amount of such liabilities, the Parties shall disregard (i) any
requirement in any such representation or warranty that an event or fact be
material, have, or be reasonably expected to have, a Material Adverse Effect, or
otherwise be subject to a similar qualification as to materiality, material
adverse effect or words of similar import and (ii) any other references to
materiality, material adverse effect or words of similar import in any such
representation or warranty.
(h)    Under no circumstance shall Proppants be entitled to offset any
indemnification obligations to the Partnership Indemnified Parties arising under
this ARTICLE X against any amounts due to Proppants under Section 2.3 hereof
without the prior written consent of the Partnership (which shall include the
prior written consent of the Conflicts Committee).
Section 10.5    Waiver of Other Representations.
(a)    NOTWITHSTANDING ANYTHING TO THE CONTRARY HEREIN, IT IS THE EXPLICIT
INTENT OF EACH PARTY HERETO, AND THE PARTIES HEREBY AGREE, THAT NONE OF
PROPPANTS OR ANY OF ITS AFFILIATES OR REPRESENTATIVES HAS MADE OR IS MAKING ANY
REPRESENTATION OR WARRANTY WHATSOEVER, EXPRESS OR IMPLIED, WRITTEN OR ORAL,
INCLUDING ANY IMPLIED REPRESENTATION OR WARRANTY AS TO THE CONDITION,
MERCHANTABILITY, USAGE, SUITABILITY OR FITNESS FOR ANY PARTICULAR PURPOSE WITH
RESPECT TO THE CONTRIBUTED INTERESTS, THE BUSINESS, THE






35







--------------------------------------------------------------------------------

 


CONTRIBUTED ENTITIES OR THEIR ASSETS OR ANY PART THEREOF, EXCEPT THOSE
REPRESENTATIONS AND WARRANTIES CONTAINED IN THIS AGREEMENT.
(b)    NOTWITHSTANDING ANYTHING TO THE CONTRARY HEREIN, IT IS THE EXPLICIT
INTENT OF EACH PARTY HERETO, AND THE PARTIES HEREBY AGREE, THAT NONE OF THE
PARTNERSHIP OR ANY OF ITS AFFILIATES (INCLUDING ACQUISITION CO.) OR
REPRESENTATIVES HAS MADE OR IS MAKING ANY REPRESENTATION OR WARRANTY WHATSOEVER,
EXPRESS OR IMPLIED, WRITTEN OR ORAL, INCLUDING ANY IMPLIED REPRESENTATION OR
WARRANTY AS TO THE CONDITION, MERCHANTABILITY, USAGE, SUITABILITY OR FITNESS FOR
ANY PARTICULAR PURPOSE WITH RESPECT TO THE PARTNERSHIP, ITS BUSINESS OR ASSETS
OR ANY PART THEREOF, EXCEPT THOSE REPRESENTATIONS AND WARRANTIES CONTAINED IN
THIS AGREEMENT.
Section 10.6    Consideration Adjustment. The Parties agree to treat all
payments made pursuant to this ARTICLE X as adjustments to the purchase price
for Tax purposes, except as otherwise required by Law following a final
determination by the U.S. Internal Revenue Service or a Governmental Authority
with competent jurisdiction.
Section 10.7    Exclusive Remedy.
(a)    Notwithstanding anything to the contrary herein except as provided in
Section 8.2, Section 8.3, Section 10.2 or Section 11.2, no Party shall have any
liability, and no Party shall make any claim, for any Loss or other matter (and
Acquisition Co., the Partnership and Proppants each hereby waive any right of
contribution against the other and their respective Affiliates), under, arising
out of or relating to this Agreement, any other document, agreement, certificate
or other matter delivered pursuant hereto or the transactions contemplated
hereby, whether based on contract, tort, strict liability, other Laws or
otherwise.
(b)    NOTWITHSTANDING ANYTHING TO THE CONTRARY HEREIN, NO PARTY SHALL BE LIABLE
FOR SPECIAL, PUNITIVE, EXEMPLARY, INCIDENTAL, CONSEQUENTIAL OR INDIRECT DAMAGES,
LOST PROFITS, LOST OPPORTUNITIES OR OTHER SPECULATIVE DAMAGES, WHETHER BASED ON
CONTRACT, TORT, STRICT LIABILITY, OTHER LAW OR OTHERWISE AND WHETHER OR NOT
ARISING FROM ANY OTHER PARTY’S SOLE, JOINT OR CONCURRENT NEGLIGENCE, STRICT
LIABILITY OR OTHER FAULT; PROVIDED, HOWEVER, THAT THIS SECTION 10.7 SHALL NOT
LIMIT A PARTY’S RIGHT TO RECOVERY UNDER ARTICLE IX FOR ANY SUCH DAMAGES TO THE
EXTENT SUCH PARTY IS REQUIRED TO PAY SUCH DAMAGES TO A THIRD PARTY IN CONNECTION
WITH A MATTER FOR WHICH SUCH PARTY IS OTHERWISE ENTITLED TO INDEMNIFICATION
UNDER ARTICLE X.










36







--------------------------------------------------------------------------------

 


ARTICLE XI
TERMINATION
Section 11.1    Termination. At any time prior to the Closing, this Agreement
may be terminated and the transactions contemplated hereby abandoned:
(a)    by the mutual consent of the Parties as evidenced in writing signed by
each of the Parties;
(b)    by any of the Parties if any Governmental Authority having competent
jurisdiction has issued a final, non-appealable order, decree, ruling or
injunction (other than a temporary restraining order) or taken any other action
permanently restraining, enjoining or otherwise prohibiting the transactions
contemplated by this Agreement; or
(c)    by any of the Parties if the Closing has not occurred on or before June
30, 2017 or such later date as the Parties may agree upon.
Section 11.2    Effect of Termination. In the event of termination and
abandonment of this Agreement pursuant to Section 11.1, this Agreement shall
forthwith become void and have no effect without any liability on the part of
any Party hereto other than for any prior breaches, as to which the Parties will
remain liable and/or to which the other Party shall be entitled to all rights
and remedies available under Law or equity. The provisions of Section 11.2 and
Section 12.4 shall survive any termination of this Agreement.
ARTICLE XII
MISCELLANEOUS
Section 12.1    Notices. Any notice, request, demand and other communication
required or permitted to be given hereunder shall be in writing, and may be
served by personal delivery, facsimile or by depositing same in the mail,
addressed to the Party to be notified, first class, postage prepaid, and
registered or certified with a return receipt requested. Notice deposited in the
mail in the manner hereinabove described shall be deemed to have been given and
received on the date of the delivery as shown on the return receipt. Notice
served in any other manner shall be deemed to have been given and received only
if and when actually received by the addressee (except that notice given by
facsimile shall be deemed given and received upon receipt only if received
during normal business hours and, if received other than during normal business
hours, shall be deemed received as of the opening of business on the next
Business Day). For purposes of notice, the addresses of the Parties shall be as
follows:
(a)    If to Proppants, to:
Hi-Crush Proppants LLC
Three Riverway, Suite 1350
Houston, TX 77056
Attention:    General Counsel
Facsimile:    (713) 963-0088




37







--------------------------------------------------------------------------------

 


(b)    If to the Partnership, to:
Hi-Crush Partners LP
Three Riverway, Suite 1350
Houston, TX 77056
Attention:    General Counsel
Facsimile:    (713) 963-0088
(c)    If to Acquisition Co., to:
Hi-Crush Augusta Acquisition Co. LLC
Three Riverway, Suite 1350
Houston, TX 77056
Attention:    General Counsel
Facsimile:    (713) 963-0088
or to such other address or addresses as the Parties may from time to time
designate in writing.
Section 12.2    Assignment. No Party shall assign this Agreement or any part
hereof without the prior written consent of the other Party (which, in the case
of the Partnership, shall include the prior written approval of the Conflicts
Committee). Subject to the foregoing, this Agreement shall be binding upon and
inure to the benefit of the Parties and their respective permitted successors
and assigns.
Section 12.3    Rights of Third Parties. Except for the provisions of
Section 10.2 which are intended to be enforceable by the Persons respectively
referred to therein, nothing expressed or implied in this Agreement is intended
or shall be construed to confer upon or give any Person, other than the Parties,
any right or remedies under or by reason of this Agreement.
Section 12.4    Expense. Except as otherwise provided herein, each Party shall
bear its own expenses incurred in connection with this Agreement and the
transactions herein contemplated hereby whether or not such transactions shall
be consummated, including all fees of its legal counsel, financial advisers and
accountants.
Section 12.5    Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Any facsimile copies
hereof or signature hereon shall, for all purposes, be deemed originals.
Section 12.6    Entire Agreement. This Agreement (together with the Disclosure
Schedule to this Agreement) constitutes the entire agreement between the Parties
with respect to the subject matter hereof and supersedes any other agreements,
whether written or oral, that may have been made or entered into by or among any
of the Parties or any of their respective Affiliates relating to such subject
matter.
Section 12.7    Disclosure Schedule. Unless the context otherwise requires, all
capitalized terms used in the Disclosure Schedule shall have the respective
meanings assigned to them in this


38







--------------------------------------------------------------------------------

 


Agreement. No reference to or disclosure of any item or other matter in the
Disclosure Schedule shall be construed as an admission or indication that such
item or other matter is material or that such item or other matter is required
to be referred to or disclosed in the Disclosure Schedule. No disclosure in the
Disclosure Schedule relating to any possible breach or violation of any
agreement or Law shall be construed as an admission or indication that any such
breach or violation exists or has actually occurred. The inclusion of any
information in the Disclosure Schedule shall not be deemed to be an admission or
acknowledgment by Proppants, in and of itself, that such information is material
to or outside the ordinary course of the Business of each of the Contributed
Entities or required to be disclosed on the Disclosure Schedule.
Section 12.8    Amendments. This Agreement may be amended or modified in whole
or in part, and terms and conditions may be waived, only by a duly authorized
agreement in writing which makes reference to this Agreement executed by each
Party (which, in the case of the Partnership, shall require the prior written
approval of the Conflicts Committee).
Section 12.9    Publicity. All press releases or other public communications of
any nature whatsoever relating to the transactions contemplated by this
Agreement, and the method of the release for publication thereof, shall be
subject to the prior consent of the Partnership and Proppants, which consent
shall not be unreasonably withheld, conditioned or delayed by any Party;
provided, however, that nothing herein shall prevent a Party from publishing
such press releases or other public communications as such Party may consider
necessary in order to satisfy such Party’s obligations at Law or under the rules
of any stock or commodities exchange after consultation with the other Party as
is reasonable under the circumstances.
Section 12.10    Severability. If any provision of this Agreement is held
invalid or unenforceable by any court of competent jurisdiction, then the other
provisions of this Agreement shall remain in full force and effect. The Parties
further agree that if any provision contained herein is, to any extent, held
invalid or unenforceable in any respect under the Laws governing this Agreement,
then they shall take any actions necessary to render the remaining provisions of
this Agreement valid and enforceable to the fullest extent permitted by Law and,
to the extent necessary, shall amend or otherwise modify this Agreement to
replace any provision contained herein that is held invalid or unenforceable
with a valid and enforceable provision giving effect to the intent of the
Parties to the greatest extent legally permissible.
Section 12.11    Governing Law; Jurisdiction.
(a)    This Agreement shall be governed and construed in accordance with the
Laws of the State of Texas without regard to the Laws that might be applicable
under conflicts of laws principles.
(b)    The Parties agree that the appropriate, exclusive and convenient forum
for any disputes between any of the Parties hereto arising out of this Agreement
or the transactions contemplated hereby shall be in any state or federal court
in Houston, Texas, and each of the Parties hereto irrevocably submits to the
jurisdiction of such courts solely in respect of any legal proceeding arising
out of or related to this Agreement. The Parties further agree that the Parties
shall not bring suit with respect to any disputes arising out of this Agreement
or the transactions contemplated hereby in any court or jurisdiction other than
the above specified courts; provided, however, that


39







--------------------------------------------------------------------------------

 


the foregoing shall not limit the rights of the Parties to obtain execution of
judgment in any other jurisdiction. The Parties further agree, to the extent
permitted by Law, that a final and unappealable judgment against a Party in any
action or proceeding contemplated above shall be conclusive and may be enforced
in any other jurisdiction within or outside the United States by suit on the
judgment, a certified or exemplified copy of which shall be conclusive evidence
of the fact and amount of such judgment. Except to the extent that a different
determination or finding is mandated due to the Law being that of a different
jurisdiction, the Parties agree that all judicial determinations or findings by
a state or federal court in Houston, Texas with respect to any matter under this
Agreement shall be binding.
(c)    To the extent that any Party hereto has or hereafter may acquire any
immunity from jurisdiction of any court or from any legal process (whether
through service or notice, attachment prior to judgment, attachment in aid of
execution, execution or otherwise) with respect to itself or its property, each
such party hereby irrevocably (i) waives such immunity in respect of its
obligations with respect to this Agreement and (ii) submits to the personal
jurisdiction of any court described in Section 12.11(b).
(d)    THE PARTIES HERETO AGREE THAT THEY HEREBY IRREVOCABLY WAIVE THE RIGHT TO
TRIAL BY JURY IN ANY ACTION TO ENFORCE OR INTERPRET THE PROVISIONS OF THIS
AGREEMENT.
(Signature Page Follows)


40







--------------------------------------------------------------------------------


 


IN WITNESS WHEREOF, this Contribution Agreement has been duly executed and
delivered by each Party as of the date first above written.
PROPPANTS:




HI-CRUSH PROPPANTS LLC






By:    /s/ Robert E. Rasmus    
Name:     Robert E. Rasmus
Title: Chief Executive Officer




ACQUISITION CO.:




HI-CRUSH AUGUSTA ACQUISITION CO. LLC


By:    Hi-Crush Partners LP, its sole member


By:    Hi-Crush GP, LLC, its general partner




By: /s/ Robert E. Rasmus    
Name: Robert E. Rasmus
Title: Chief Executive Officer






PARTNERSHIP:




HI-CRUSH PARTNERS LP


By:    Hi-Crush GP LLC, its general partner






By: /s/ Robert E. Rasmus    
Name: Robert E. Rasmus
Title: Chief Executive Officer




[Signature Page to the Contribution Agreement]

